      Case 2:18-cv-00738-KJD-CWH Document 21-1 Filed 04/24/19 Page 2 of 6




 1 W. WEST ALLEN
   Nevada Bar No. 5566
 2 wwa@h2law.com
   JONATHAN W. FOUNTAIN
 3 Nevada Bar No. 10351
   jwf@h2law.com
 4 HOWARD & HOWARD ATTORNEYS PLLC
   3800 Howard Hughes Parkway, Suite 1000
 5 Las Vegas, Nevada 89169
   Telephone: (702) 257-1483
 6 Facsimile: (702) 567-1568

 7 SAMUEL CASTOR
   Nevada Bar No. 11532
 8 sam@switch.com
   ANNE-MARIE BIRK
 9 Nevada Bar No. 12330
   abirk@switch.com
10 SWITCH, LTD.
   7135 S. Decatur Blvd.
11 Las Vegas, Nevada 89118
   Telephone: (702) 444-4102
12
   Attorneys for Plaintiff Switch, Ltd.
13
                               UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF NEVADA
15
   SWITCH, LTD., a Nevada limited liability
16 company,                                       Case No.: 2:18-cv-00738-KJD-CWH
17                 Plaintiff,
                                                        FINDINGS OF FACT AND ORDER
18          v.                                          FOR PERMANENT INJUNCTION
19 SWITCH, INC., a Washington corporation,

20                 Defendant.
21

22

23          This Court having reviewed and considered the Stipulation and proposed Entry of
24 Permanent Injunction submitted by Plaintiff Switch Ltd., (“Plaintiff Switch”) and Defendant

25 Switch, Inc. (“SwitchMe.com”) by and through their respective counsel of record, and having
26 examined the Exhibits attached herewith and had an opportunity to take judicial notice of, or hear

27

28
                                                    1
         Case 2:18-cv-00738-KJD-CWH Document 21-1 Filed 04/24/19 Page 3 of 6




 1 testimony on the same, and for good cause appearing therefore make the following findings of

 2 fact:

 3              THE COURT MAKES THE FOLLOWING FINDINGS OF FACT:

 4              1.       On or about November 1, 2017, SwitchMe.com, a technology start-up company

 5 located in Seattle, Washington, began providing a browser and credit card system under the marks

 6 SWITCH,                       , and SWITCHME.COM. In connection with its services, on or around

 7 November 11, 2017, Defendant acquired the Internet domain name <switchme.com> and created

 8 the corresponding website.

 9              2.       On or around March 13, 2017, Switch first became aware of SwitchMe.com, in a

10 press release about Defendant (see Exhibit A).

11              3.       On or around November 22, 2017, Plaintiff Switch sent SwitchMe.com a letter,

12 requesting dialogue and alerting Defendant Switch of the likelihood of confusion (see Exhibit B).

13              4.       On or around December 20, 2017, Plaintiff Switch began experiencing consumer

14 confusion in light of a press release issued by SwitchMe.com regarding appointment of a new

15 board of director for SwitchMe.com (see Exhibits C and D).

16              5.       On or around February 28, 2018, the New York Stock Exchange news about

17 Plaintiff Switch’s mark and ticker symbol included the news about SwitchMe.com

18 (see Exhibit E).
19              6.       Switch’s raised concerns with Defendant Switch that SwitchMe.com’s marks and

20 activities were causing actual confusion with Switch.

21              7.       Plaintiff Switch designs, constructs, and operates advanced technology

22 ecosystems, with physical and digital technology infrastructure, under the name SWITCH, and is

23 publicly traded on the New York Stock Exchange under the ticker symbol SWCH (see Exhibit F).

24              8.       Switch’s trademarks are central to its value because potential customers have many

25 options to choose where they can store their data and technology, locally, nationally and globally.
                                    1
26 Plaintiff Switch competes locally , nationally and globally for data center clients, actively

27 competing with hundreds of competitive offerings in the form of a customer’s own office building

28   1
         See Exhibit G, available at www.flexential.com one of several Las Vegas colocation competitors, Flexential.
                                                               2
         Case 2:18-cv-00738-KJD-CWH Document 21-1 Filed 04/24/19 Page 4 of 6




 1 deployments , a customer’s proprietary purpose built data center, an array of competing cloud
              2


 2 providers, and/or competing telecommunication providers, all of which are trying to compete for

 3 client’s participating in the commerce of the World Wide Web (see Exhibits H-N discussing and

 4 analyzing the “global data center market” (emphasis added)).

 5           9.       Other Courts, including state and federal courts in Texas have found that data

 6 center services are inherently global (see Exhibits O and P).

 7           10.      Consequently, Switch competes nationally, and globally, with a vast array of

 8 technology companies (not just colocation providers) and uses its brand to differentiate itself from

 9 its national and global competition (see Exhibits H-N).

10           11.      Because Switch’s technology services compete with hundreds of other technology

11 competitors on a national and global market, which requires Switch to actively protect and

12 promote its trademarks and brand.

13           12.      To this end, Plaintiff Switch owns more than one hundred and forty (140)

14 “SWITCH” federal trademark registrations in various classes, including for data centers, cloud

15 computing, power, telecommunications, software, computers, vehicles, entrepreneurial services,

16 etc.

17           13.      Plaintiff Switch has spent several hundreds of millions of dollars designing,

18 building, operating, and marketing its technology offerings, to compete in the national and global
19 market place.

20           14.      Plaintiff Switch owns the mark SWITCH and multiple variants thereto, and has

21 continuously been using the trademark SWITCH in connection with its technology and service

22 offering, nationally, as early as August 31, 2003.

23           15.      Plaintiff Switch owns multiple U.S. federal trademark registrations for its

24 “SWITCH” marks, including but not limited to, SWITCH (U.S. Reg. No. 3,229,168), SWITCH

25 T-SCIF (U.S. Reg. No. 3,547,908), SWITCH WDMD (U.S. Reg. No. 3,540,816), SWITCHNAP
26

27
     2
      See Exhibit H, “7 Reasons Colocation Makes Sense” an industry which helps customers weigh the pros and cons
     of having their own data centers, or using a colocation provider, or using a cloud provider, recognizing that data
28   centers originated in back offices of commercial office space called “server rooms” or “telco closets,” and many
     businesses maintain their own data centers.
                                                             3
      Case 2:18-cv-00738-KJD-CWH Document 21-1 Filed 04/24/19 Page 5 of 6




 1 (U.S. Reg. No. 3,547,909), SWITCHNAP WORLD (U.S. Reg. No. 3,880,400), SWITCHFORCE

 2 (U.S. Reg. No. 3,942,121), SWITCH MICRO-MOD (U.S. Reg. No. 4,062,244),

 3 SWITCHSERVE (U.S. Reg. No. 4,058,546), SWITCHMOD (U.S. Reg. No. 3,984,525),

 4 SWITCH L.D.C. (U.S. Reg. No. 3,984,524), SWITCHCLOUD I.C.E. (U.S. Reg. No. 4,062,248),

 5 SWITCHSTACK (U.S. Reg. No. 4,107,725), SWITCH IC3 (U.S. Reg. No. 4,104,345),

 6 SWITCHCUBE (U.S. Reg. No. 4,335,332), SWITCHSCRIBE (U.S. Reg. No. 4,217,085),

 7 SWITCHGAUNTLET (U.S. Reg. No. 4,516,916) SWITCHGAUNTLET (U.S. Reg. No.

 8 4,516,916) SWITCHWORKS (U.S. Reg. No. 3,942,079), SWITCHSAFE (U.S. Reg. No.

 9 3,946,128), SWITCHMACROMOD (U.S. Reg. No. 3,984,966), SWITCH CLOUD AI (U.S. Reg.

10 No. 4,050,103) SWITCHEDUP (U.S. Reg. No. 4,062,245), SWITCHCORE (U.S. Reg. No.

11 4,062,254), and SWITCHMICRO-MOD (U.S. Reg. No. 4,137,600) (collectively hereinafter

12 referred to as the “Switch Marks”).

13          16.    Based on Plaintiff Switch’s federal registrations, and as has been found previously

14 by this Court, the mark SWITCH is famous (see Exhibit Q).

15          17.    Furthermore, based on Plaintiff Switch’s national and global competition,

16 marketing efforts, and extensive use, Plaintiff Switch owns the exclusive right to use the mark

17 SWITCH and variations thereof.

18          18.    The extensive advertising and promotion by Plaintiff Switch of the Switch Marks

19 throughout the United States and globally, to compete with national and global competitors, have

20 resulted in the SWITCH name and mark becoming distinctive and famous particularly for

21 technology services, including but not limited to telecommunications services, data center,

22 colocation, computer, software, consulting, design, power, and cloud computing services.

23 / / /

24 / / /

25 / / /
26 / / /

27 / / /

28 / / /
                                                    4
       Case 2:18-cv-00738-KJD-CWH Document 21-1 Filed 04/24/19 Page 6 of 6




 1                                                   ORDER

 2           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

 3           1.      This Decree shall be the final judgment with prejudice of all claims each of the parties has

 4 raised against the other in this lawsuit, including all claims and counterclaims.

 5           2.      Plaintiff Switch’s request for Permanent Injunction is GRANTED, subject to any

 6 transition period agreed to between the parties. Subject to any transition period agreed to between the

 7 parties, SwitchMe, its respective officers, agents, servants, employees, affiliates, and/or all persons acting

 8 in concert or participation with it, are permanently enjoined as follows: (a) from using Plaintiff Switch’s

 9 SWITCH trademark, the Switch Marks, or variations thereof, alone or in combination with any other

10 letters, words, letter strings, phrases or designs, in commerce or in connection with any business or for any

11 other purpose (including, but not limited to, on web sites, social media platforms, news releases, and in

12 domain names); and (b) from registering, owning, leasing, selling or trafficking in any domain name

13 containing Plaintiff Switch’s Marks or variations thereof, alone or in combination with any other letters,

14 words, phrases or designs as the SWITCH mark is a famous mark based on Plaintiff Switch’s national and

15 global competition with other data centers, world-wide marketing efforts, and extensive use. Furthermore,

16 Plaintiff Switch owns the exclusive right to use the mark SWITCH and the Switch Marks.

17           3.      The motion to dismiss and counter-claims SwitchMe raised in this lawsuit are DENIED,

18 with prejudice and a permanent injunction is hereby ordered.
19                       26 day of April, 2019.
             Dated this _____

20                                                     ________________________________________
                                                       UNITED STATES DISTRICT JUDGE
21
     Respectfully submitted by:
22

23 HOWARD & HOWARD ATTORNEYS                                   KAEMPFER CROWELL

24 By:    /s/ W. West Allen                                    By:    /s/ Joni A. Jamison
   W. West Allen, Nevada Bar No. 5566                          Joni A. Jamison, Nevada Bar No. 11614
25 3800 Howard Hughes Parkway, Suite 1000                      Robert McCoy, Nevada Bar No. 9121
   Las Vegas, Nevada 89169                                     1980 Festival Plaza Drive, Suite 650
26 Attorneys for Plaintiff Switch, Ltd.                        Las Vegas, Nevada 89135
27                                                             Attorneys for Defendant Switch, Inc.

28
                                                          5
     Case 2:18-cv-00738-KJD-CWH Document 21-2 Filed 04/24/19 Page 1 of 1



                                     INDEX OF EXHIBITS

Exhibit A- Switch Credit Card Article

Exhibit B- Cease and Desist Letter

Exhibit C- Switch, Inc. Adds Kevin T. Knight Article

Exhibit D- NYSE Image

Exhibit E- NYSE Newsfeed

Exhibit F- SWCH ticker

Exhibit G- Discover Flexential Colocation in Nevada

Exhibit H- Blog- 7 Reasons Colocation Makes Sense

Exhibit I- Market Watch Global Outlook and Forecast

Exhibit J- Arizton Global Data Center Market

Exhibit K- Market Research Future Data Centre Market

Exhibit L- Strategy Market Report and Global Forecast

Exhibit M- Mordor Intelligence Mega Data Center Market

Exhibit N- Vertiv Colocation Data Center Usage Report

Exhibit O- Cyrus Application for TRO

Exhibit P- Federal Extension Order Extending Temporary Restraining Order

Exhibit Q- Switch Firespotter Order Granting Stipulation for Entry of Permanent Injunction
Case 2:18-cv-00738-KJD-CWH Document 21-3 Filed 04/24/19 Page 1 of 3




    EXHIBIT A
Lantern Credit Buys Machine Learning Library To Enhance Offers
                         Case 2:18-cv-00738-KJD-CWH Document 21-3 Filed 04/24/19 Page 2 of 3




            PAYMENT METHODS


         Switch Raises More Funding For Credit Card Update
         Platform
                       By PYMNTS

                       Posted on March 13, 2017




http://www.pymnts.com/...s/artificial-intelligence/2017/lantern-credit-buys-machine-learning-library-to-enhance-offers-ai-arc/#disqus_thread[3/14/2017 8:35:38 AM]
Lantern Credit Buys Machine Learning Library To Enhance Offers
                         Case 2:18-cv-00738-KJD-CWH Document 21-3 Filed 04/24/19 Page 3 of 3




         Switch, the startup that has an online platform to help consumers manage their credit cards, has
         reportedly raised $400,000 in funding.

         According to a report, the $400,000 in funding is from angel investors. Since launching in 2014,
         Switch has raised close to $2 million.

         “Today, credit and debit cards are the dominant payment solutions for consumers,” Switch
         CEO Chris Hopen said in a statement, according to the report. “Switch is the first ever consumer
         payment solution that automates both the challenge of secure account access and the ‘card on file’
         problems users face every day.”

         With Switch, customers can get updated information for their credit cards, which provides them with
         a quick and efficient way to make sure their payments are up-to-date and better visibility into their
         account information. The idea is also to enable people to update their payment information if the
         credit card is lost, stolen or no longer in use by the consumer. As it stands, the user would have to
         go to each website to change their payment information. It’s getting worse these days with all the
         different online subscriptions that require credit card information. To keep things secure, Switch
         includes encryption, two-factor authentication as well as other security features. Currently the
         startup out of Seattle has 10 employees.

         Switch’s latest round of funding comes at a time when FinTech startups are garnering more
         attention from investors. Earlier this month Qapital, the FinTech startup, raised $12 million in
         venture funding to expand its app that enables users to make goals and save money to reach those
         goals. With the app, users can integrate their checking, savings and credit card accounts, so in
         addition to setting financial goals, they can stay on top of their finances. TechCrunch reported the
         funding will help increase the number of traditional banking features.

         RELATED ITEMS: CREDIT CARDS, FINDING, FINTECH, STARTUPS, SWITCH, WHAT'S HOT




         RECOMMENDED FOR YOU




http://www.pymnts.com/...s/artificial-intelligence/2017/lantern-credit-buys-machine-learning-library-to-enhance-offers-ai-arc/#disqus_thread[3/14/2017 8:35:38 AM]
Case 2:18-cv-00738-KJD-CWH Document 21-4 Filed 04/24/19 Page 1 of 3




     EXHIBIT B
Case 2:18-cv-00738-KJD-CWH Document 21-4 Filed 04/24/19 Page 2 of 3
Case 2:18-cv-00738-KJD-CWH Document 21-4 Filed 04/24/19 Page 3 of 3
Case 2:18-cv-00738-KJD-CWH Document 21-5 Filed 04/24/19 Page 1 of 3




     EXHIBIT C
Switch, Inc. Adds Consumer Payments and Loyalty Executive, Kevin T. Knight, to Its Board of Directors | Business Wire
                              Case 2:18-cv-00738-KJD-CWH Document 21-5 Filed 04/24/19 Page 2 of 3

                                            HOME       SERVICES        NEWS       EDUCATION         ABOUT US            Search                                   Log In   Sign Up




         Switch, Inc. Adds Consumer Payments and Loyalty
         Executive, Kevin T. Knight, to Its Board of Directors
        Fintech Company Gains Financial Industry Recognition for Its Ability to Redeem Lost
             Interchange Revenue from the Billions of Credit Cards Reissued Each Year                                                          SWITCH, INC.
 LinkedIn
                                                                                                                                 Release Summary
 Faceboo                                                                                                                         Gaining financial industry recognition, Switch,
                                                                                                                                 Inc. adds consumer payments and loyalty
  Twitter
                                                                                                                                 executive, Kevin T. Knight, to its Board of
                                                                                                                                 Directors.
  Reddit

 Pinteres

  Email

 Addthis




       Kevin Knight joins Switch, Inc. Board of Directors (Photo: Business Wire)




       December 20, 2017 09:07 AM Eastern Standard Time


       SEATTLE--(BUSINESS WIRE)--Switch, Inc., a financial technology company offering the first comprehensive platform to solve the credit card managem
       and replacement problem for consumers, merchants, and card issuers, announced today that the company has added consumer payments and retail loy
       executive Kevin T. Knight to its Board of Directors.

                                                                                       Knight has held many successful leadership roles instituting innovative credit payment
       Switch, Inc. adds consumer payments and                                         products and programs for such high-profile retail brands and financial companies as V
       loyalty executive, Kevin T. Knight, to its Board                                Nordstrom, Macy’s, Cabela’s and GE Capital.
       of Directors
                                                                                       “Kevin’s deep understanding of the financial payments industry, consumer behavior and


https://www.businesswire.com/news/home/20171220005207/en/Switch-Adds-Consumer-Payments-Loyalty-Executive-Kevin[12/27/2017 10:14:37 AM]
Switch, Inc. Adds Consumer Payments and Loyalty Executive, Kevin T. Knight, to Its Board of Directors | Business Wire
                              Case 2:18-cv-00738-KJD-CWH Document 21-5 Filed 04/24/19 Page 3 of 3
            Tweet this                                                                 levels of customer experience will provide invaluable insights and relationship access
                                                                                       toward Switch’s business objectives,” said Chris Hopen, Founder and CEO of Switch, In


       Today’s announcement underscores the growing recognition from financial leaders and the credit card and payments industry that Switch is bringing a
       breakthrough technology solution that addresses a growing problem plaguing the financial industry and killing its profits.

       “Switch not only resolves a consumer pain point and impediment to convenient mobile and online commerce, but provides card issuers with significant
       volume and revenue upside by ensuring that the most updated payment credentials are easily deployed by their customers,” said Knight. “I am excited to
       join the Switch team and support their efforts to provide automated consumer solutions for managing new and updated payment card information wherev
       cardholders shop or make payments online.”

       Knight joins Hopen; Spry Internet-in-a-Box and DataChannel Founder Dave Pool; and accomplished CEO and wireless pioneer Rich Begert, who all sit o
       the board.


       Knight joined VISA as Head of Credit and Debit Card Products, North America in 2012 and was instrumental in growing the consumer credit, debit and s
       business suite, development of new features across all product lines, and expansion of Visa Analytics.


       Prior to Visa, Knight was EVP and President of Nordstrom’s Credit Division and Chairman/CEO of Nordstrom fsb, a wholly-owned federal savings bank
                                                                                                                   #Hashtags
       subsidiary. Knight built the retail loyalty program and supporting credit and debit payment products during his 14-year tenure with the company.

                                                                                                                                         #payments        #seattle        #tech
       Knight has also held a variety of leadership positions at GE Capital and served as Senior Vice President and General Manager of Macy’s Credit Services
                                                                                                                                         #startup       #cardonfile
       Switch acts as an automated assistant to update all consumer online payment accounts. The technology will redeem millions of lost purchasing dollars a
                                                                                                                     #consumertech
       interchange revenue for retailers and financial institutions who are hit hard when consumer credit cards are out of circulation. #banking
                                                                                                                                         #peopleonthemove             #userexperience
       Switch is the only cardholder solution that uses machine learning technology and is seamlessly implemented and scaled without upending financial
                                                                                                                        #passwords
       institutions’ current technology infrastructures. The technology doesn’t require opt-in integrations with individual           #fintech
                                                                                                                            merchant sites, processors, acquirers or
       card networks.
                                                                                                                                         #creditcards       #creditunions

       Cardholders can start using Switch to manage their online accounts by participating in its ongoing beta program  at https://switchme.com/sign-up/.
                                                                                                                    #personalfinance


       About Switch, Inc.                                                                                                             Release Versions
                                                                                                                   English EON: Enhanced Online News
       Headquartered in Seattle, Switch is the fastest and easiest way to sign up, sign in, checkout, and switch payment methods across thousands of your
       favorite websites. The company’s secure, proprietary and patent-pending automation technology gives users the ability to manage and update all of their
       online accounts in one place. Learn more about Switch at switchme.com or follow the company on Facebook More        News
                                                                                                                     and Twitter.

                                                                                                             Contacts
       Switch is led by Chris Hopen, technology veteran and entrepreneur who also founded Tappin, which was acquired by Globalscape in 2011. Hopen was a
                                                                                                               Switch,
       the Co-founder and Chief Technology Officer of Aventail, one of the first SSL VPN companies. Aventail was       Inc. by Sonicwall in 2007.
                                                                                                                 acquired
                                                                                                                                      Katherine Chavez, +1 425-522-3683
       Contacts                                                                                                                       press@switchme.com

       Switch, Inc.
       Katherine Chavez, +1 425-522-3683
       press@switchme.com




                                  More from Business Wire:         Blog   Apps     UK/Ireland    Deutschland     France   Hong Kong   Italy   Japan     EON: Enhanced Online News
                                  Tradeshownews.com         PYMNTS.com


                                  Contact Us     Privacy Statement     Terms of Use     © 2017 Business Wire, Inc.




https://www.businesswire.com/news/home/20171220005207/en/Switch-Adds-Consumer-Payments-Loyalty-Executive-Kevin[12/27/2017 10:14:37 AM]
Case 2:18-cv-00738-KJD-CWH Document 21-6 Filed 04/24/19 Page 1 of 2




    EXHIBIT D
Case 2:18-cv-00738-KJD-CWH Document 21-6 Filed 04/24/19 Page 2 of 2
Case 2:18-cv-00738-KJD-CWH Document 21-7 Filed 04/24/19 Page 1 of 3




     EXHIBIT E
          Case 2:18-cv-00738-KJD-CWH Document 21-7 Filed 04/24/19 Page 2 of 3


From:           Feather Lake
To:             Feather Lake
Subject:        RE: Request to contact NYSE
Date:           Wednesday, February 28, 2018 12:07:55 PM
Attachments:    image001.png




                 FEATHER LAKE
                 SENIOR PARALEGAL

                 o +1 (702) 425-8429
                 m +1 (702) 239-7618
                 e feather@switch.com




From: Christopher Ix <cix@switch.com>
Date: Tuesday, February 27, 2018 at 12:32 PM
To: Irmina Blaszczyk <irmina@blueshirtgroup.com>
Cc: Gabe Nacht <gabe@switch.com>, Thomas Morton <thomas@switch.com>, Sam Castor <sam@switch.com>
Subject: Request to contact NYSE

Hi Irmina,

This morning I received a misleading Switch news article below from the NYSE Connect newsfeed. Although the article states “Switch” and references the “SWCH”
ticker, I believe the article is referring to a company called Switchme.com. Could you please contact NYSE to see if this can be rectified.

Thanks,

Chris
Case 2:18-cv-00738-KJD-CWH Document 21-7 Filed 04/24/19 Page 3 of 3




    CHRISTOPHER IX
    DIRECTOR OF FINANCIAL PLANNING AND ANALYSIS

    o +1 (702) 479-3886
    m +1 (702) 305-1244
    e cix@switch.com
Case 2:18-cv-00738-KJD-CWH Document 21-8 Filed 04/24/19 Page 1 of 2




     EXHIBIT F
                            Case 2:18-cv-00738-KJD-CWH Document 21-8 Filed 04/24/19 Page 2 of 2




Screen shot of:
https://www.google.com/search?q=new+york+stock+exchange+ticker+symble+swch&rlz=1C1GGRV_enUS751US751&oq=new+york+stock+exchange+ti
cker+symble+swch&aqs=chrome..69i57.7060j0j4&sourceid=chrome&ie=UTF‐8
Case 2:18-cv-00738-KJD-CWH Document 21-9 Filed 04/24/19 Page 1 of 5




    EXHIBIT G
Welcome | Flexential
                       Case 2:18-cv-00738-KJD-CWH Document 21-9 Filed 04/24/19 Page 2 of 5
                                                                                                      For Sales Call: 1-800-371-2059

                                                                                                   All Other Inquires: 1-877-448-9378




       Partner with Flexential                                                       Secure cabinets starting at [$729/month]


       for scalable, tailored                                                              Free physical migration
                                                                                            service offer for new
       colocation in Nevada                                                                      customers
       Enterprise-grade infrastructure with a                                             Get in touch with us to see if
       100% uptime commitment.                                                                     you qualify

       Our Las Vegas area data centers offer
       secure, reliable hybrid IT solutions
       from colocation & cloud to disaster
       recovery & managed services.

              Learn more




                        Nevada                                           Market capacity

                        Colocation                                       510,000+ square-foot data center footprint
                                                                         144,000+ square-foot data center footprint
              Download Tour Guide
                                                                         2 Nevada data centers

                                                                         Locations in Downtown and North Las
                                                                         Vegas

                                                                         Power density

                                                                         150+ watts per square foot


https://discover.flexential.com/...Nevada&flx=DataCenter&_bt=324533224507&_bk=data%20center&_bm=p&_bn=g&_bg=67869609027[4/12/2019 11:31:53 AM]
Welcome | Flexential
                       Case 2:18-cv-00738-KJD-CWH Document 21-9 Filed 04/24/19 Page 3 of 5
                                                                          Backed by our 100% uptime commitment




                                                    When it comes to

                                we have the hands you can rely on.
         We understand the costs of downtime. With 100% uptime commitment and 24/7
           hands-on service, we treat your IT as if it were our own. Contact us today.




              Fast, dependable                       Leave your day-to-day                          Tackle Operational
                   network                           IT management to us                               Challenges
            With a 100% uptime                      Our full suite of managed                    Our team brings practical
        guarantee, our 100 gigabit                  services include Disaster                    expertise to IT operations,
         core network backbone is                  Recovery, Managed Cloud,                        including compliance,
        built to accommodate large                 Network Management, and                      security, stability, and other
            traffic spikes without                  Managed Colocation. Our                       operational issues that
          sacrificing connectivity,                team works 24/7 to ensure                    may impact your business.
           latency, or application                     peak performance.
                performance.



                                                             Request a Quote




                                          41 data center campuses.
                                          One dependable network.

https://discover.flexential.com/...Nevada&flx=DataCenter&_bt=324533224507&_bk=data%20center&_bm=p&_bn=g&_bg=67869609027[4/12/2019 11:31:53 AM]
Welcome | Flexential
                       Case 2:18-cv-00738-KJD-CWH Document 21-9 Filed 04/24/19 Page 4 of 5




                                                                                                           Nevada
                                                                                                   2 Data Centers near
                                                                                                       Las Vegas
                                                                                                     Our state-of-the-art data
                                                                                                   centers offer powerful core-
                                                                                                   to-core edge coverage from
                                                                                                       coast to coast and a
                                                                                                   spectrum of IT support and
                                                                                                             expertise.


                                                                                                         Request a Quote




                                           What Our Customers Say




         Talk to us about creating a tailored colocation solution for your IT infrastructure.


                                                             Request a Quote



https://discover.flexential.com/...Nevada&flx=DataCenter&_bt=324533224507&_bk=data%20center&_bm=p&_bn=g&_bg=67869609027[4/12/2019 11:31:53 AM]
Welcome | Flexential
                       Case 2:18-cv-00738-KJD-CWH Document 21-9 Filed 04/24/19 Page 5 of 5



                                                               © Flexential 2019




https://discover.flexential.com/...Nevada&flx=DataCenter&_bt=324533224507&_bk=data%20center&_bm=p&_bn=g&_bg=67869609027[4/12/2019 11:31:53 AM]
Case 2:18-cv-00738-KJD-CWH Document 21-10 Filed 04/24/19 Page 1 of 7




     EXHIBIT H
7 reasons why colocation makes sense for your business | The SHI Blog
                        Case 2:18-cv-00738-KJD-CWH Document 21-10 Filed 04/24/19 Page 2 of 7




    7 reasons why colocation makes sense for your business
    By SHI Staff Posted October 8, 2015 In Data Center, Hardware, Professional Services, Solutions


    1


    Data centers are a lot like cafeterias for most organizations — a necessity, but not something they want to manage. Frankly, most
    organizations are not in the business of making sandwiches or building and managing data centers. Owning and operating an in-house
    data center is just not aligned with their core business.


    Compared with operating an in-house data center, leveraging colocation services from a data center provider offers numerous benefits
    that have driven steady adoption of these services over the years. Here are seven reasons why you should consider colocation data center
    services for your organization.




    1. Predictable cost structures and cost savings. A data center built for one company is expensive. A data center built for many
    organizations brings down the cost for every firm using it. Organizations moving into colocation data centers are leveraging these
    economies of scale by avoiding expensive capital expenditures for a fixed operating expenditure model.


    In-house data centers require huge capital to build, and many organizations still fall short of the higher levels of redundancy found in
    commercial colocation data centers. Costs mount for in-house support staff, as well as budgets for additional expansion as needed.



https://blog.shi.com/hardware/7-reasons-why-colocation-makes-sense-for-your-business/[4/12/2019 11:37:31 AM]
7 reasons why colocation makes sense for your business | The SHI Blog
                        Case 2:18-cv-00738-KJD-CWH Document 21-10 Filed 04/24/19 Page 3 of 7
    Moving to a colocation center is also generally less expensive than a cloud solution for organizations with heavy hardware utilization
    and longer refresh cycles. It’s the difference between using a taxi each day for a long commute and owning a car – taxis are great for
    short, infrequent trips, but buying a car generally makes better economic sense for a daily long-distance commute. Organizations want
    pricing stability, which is something they can’t get in every cloud environment; the variability in these services’ costs from month to
    month can make it difficult to properly budget for them. In addition, it’s generally cheap to put data into the cloud, but can be
    surprisingly expensive to get it back when a random disaster strikes.


    2. 100 percent uptime. Commercial colocation data centers have near-100 percent uptime because of the redundancies built into their
    facilities – a benefit most organizations cannot achieve in house. A good colocation data center will be equipped with a fully fault-
    tolerant network, uninterruptible power supply (UPS), emergency backup generators, and HVAC systems that ensure customers won’t
    go down during a natural disaster. Redundancies also allow the colocation provider to perform maintenance without taking a single
    customer offline.


    3. Scalability. Colocation facilities allow customers to quickly scale up their footprint based on their company’s growth. Adding racks –
    one or 100 – is easy and generally more cost effective for growing organizations than expanding an in-house data center.


    4. Support. Data centers have support teams ready 24/7/365 to manage customer needs. Additionally, most colocation centers offer
    general smart hands services, such as replacing hard drives, physical reboots, and cabling of systems. Many data center providers now
    offer fully managed support services, which can provide monitoring, maintenance, and management of the customers’ OS and
    application layers. With colocation, organizations no longer need to worry about patch management and other support functions that
    consume so much time of their IT staff.


    This level of support and regular maintenance would prove prohibitively expensive for most organizations to handle internally. Rather
    than supporting the day-to-day operations of a data center, IT employees can be placed in more strategic roles within their company, and
    leave the day-to-day to the colocation provider.


    5. Compliance. Compliance has become a centerpiece of data planning. In the financial and health care verticals especially, it is
    exceedingly expensive to maintain compliant in-house data centers. Using a commercial colocation data center facility enables
    organizations to more easily and cost effectively maintain compliance with ever-changing federal regulations and industry standards.
    Many colocation facilities adhere to the specific administrative, physical, and technical safeguards set by the HITECH Act and are
    HIPAA compliant. Many data center providers also offer HIPAA- and PCI-compliant disaster recovery (DR) services. While the public
    cloud continues to grow in popularity, many financial and health care institutions still aren’t ready to put their most sensitive data into it.
    Colocation remains a popular, compliant option.


    6. Security. Colocation data centers provide 24/7/365 security. With perimeter fences, armed guards, restricted access badge access lists,
    mantrap doors, biometric security, and CCTV camera systems, commercial colocation data centers are extremely secure facilities. On
    the network side, many providers now offer intrusion detection, intrusion prevention, and firewall services to reduce attacks.
    Organizations need secure environments, as no customer wants to make headlines for another data breach.


    7. Disaster Recovery. Many customers have a primary data center in use today. But what if it goes down like many in-house data center
    facilities did in superstorm Sandy? Colocation facilities allow customers to colocate servers for disaster recovery replication or leverage
    additional disaster-recovery-as-a-service (DRaaS) offerings from the data center provider.


    Other benefits to colocation


https://blog.shi.com/hardware/7-reasons-why-colocation-makes-sense-for-your-business/[4/12/2019 11:37:31 AM]
7 reasons why colocation makes sense for your business | The SHI Blog
                        Case 2:18-cv-00738-KJD-CWH Document 21-10 Filed 04/24/19 Page 4 of 7

    What other factors do you consider when searching for a colocation center? What additional questions do you have? Let us know in a
    comment below.



    Related Posts: You may also be interested in...




        Enterprise chatbots: The helpful coworker your employees                         5 steps to become a data-driven enterprise
                                   need




                                                                                Microsegmentation begins with planning. Here’s how to get
                                                                                                        started




           How SHI is managing IT for health care … and other
                            organizations




https://blog.shi.com/hardware/7-reasons-why-colocation-makes-sense-for-your-business/[4/12/2019 11:37:31 AM]
7 reasons why colocation makes sense for your business | The SHI Blog
                        Case 2:18-cv-00738-KJD-CWH Document 21-10 Filed 04/24/19 Page 5 of 7

    Colocation , Data Center



    SHI Staff




                                                                        COMMENTS


                 Derek Dewitt       September 30, 2017   Reply




       I can see why a company would want to move to a colocation center so they can keep expenses down and expand faster. I like that
       you mention how it’s also generally less expensive than a cloud solution for organizations. This sounds like an investment that will
       pay itself off in the long run. Thanks for sharing!




                                                             LEAVE A COMMENT




     Name (Required)

     Email (Required)

     Website
        Save my name, email, and website in this browser for the next time I comment.

    Please enter an answer in digits:


    4+4=




                                                                 POST COMMENT


https://blog.shi.com/hardware/7-reasons-why-colocation-makes-sense-for-your-business/[4/12/2019 11:37:31 AM]
7 reasons why colocation makes sense for your business | The SHI Blog
                        Case 2:18-cv-00738-KJD-CWH Document 21-10 Filed 04/24/19 Page 6 of 7
    Current ye@r *     5.3




    Popular Posts

                               The case for cloud rightsizing: Don’t get caught with your head in the clouds




                               The last-minute guide to GDPR: How to find and fix your biggest compliance risks




                               The top 20 tech conferences to attend in 2019




                               Enterprise chatbots: The helpful coworker your employees need




    Get SHI Updates Sent Right To Your Inbox. Never Miss A Post!


     Enter your email address
                                                                          SUBSCRIBE




https://blog.shi.com/hardware/7-reasons-why-colocation-makes-sense-for-your-business/[4/12/2019 11:37:31 AM]
7 reasons why colocation makes sense for your business | The SHI Blog
                Case 2:18-cv-00738-KJD-CWH Document 21-10 Filed 04/24/19 Page 7 of 7
    Socialize With Us




                                                                  Subscribe to the SHI Blog                                Connect With Us

                                                                  Product, program, and IT industry
                                                                  news, right to your inbox!



                                                                   Enter your email address
                                                                                    SUBSCRIBE




     © 2018 SH I I n ter n ation al Corp. All Rights Reserved. This site i s ow ne d a nd ma inta ine d by SH I for the use of its c ustome rs. | Priva c y Po l i cy




https://blog.shi.com/hardware/7-reasons-why-colocation-makes-sense-for-your-business/[4/12/2019 11:37:31 AM]
Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 1 of 14




        EXHIBIT I
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                      Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 2 of 14
                                                         MarketWatch site logo
                                                         .svg1{fill:#ffffff;}
                                                        Sign Up • Log In
                                                         .svg2{fill:#00AC4E;}

                                                                                 
                                                           MarketWatch, meet Barron's                                               ×
                         MarketWatch is pleased to bring you Barron's. You can enjoy full access to Barron's coverage on
                               MarketWatch with a Barron's subscription. Already a Barron's subscriber? Sign in.


                     See the Latest       Subscribe




   Home



   PRESS RELEASE

   Data Center Market - Global Outlook and Forecast
   2018-2023
   By
   Published: Dec 11, 2018 4:01 p.m. ET

    SHARE                                                                                                                                Tex

   NEW YORK, Dec. 11, 2018 /PRNewswire/ -- This market research report on global data center market offers
   analysis on market size & forecast, market share, industry trends, growth drivers, and vendor analysis. The
   market study also includes insights on segmentation by electrical infrastructure (UPS systems, generators,
   transfer switches & switchgear, rack PDU, and other electrical infrastructure), by mechanical infrastructure
   (cooling systems, rack, and other infrastructure), by IT infrastructure (server, storage, and network), by tier
   standard (Tier 1 & 2, Tier 3, and Tier 4), by general construction (building development, installation and
   commissioning services, building design, physical security, and DCIM), and by geography (North America,
   Europe, APAC, Latin America, and MEA).


   Read the full report: https://www.reportlinker.com/p05398686
   Data Center Market - Overview
   The increasing focus in the adoption of advanced technologies such as cloud-based services and IoT will
   augment the growth of the global data center market. The construction of hyperscale facilities spanning with
   an area of over 200,000 square feet across the globe will create lucrative opportunities for leading vendors
   operating in the global market. Companies such as Facebook, Google, Amazon Web Services (AWS), and
   Microsoft are amongst the largest companies focusing on the development of modular and hyperscale data
   center construction facilities. Colocation providers are investing millions of dollars and are focusing on the
   APAC and Middle East regions towards the deployment of new facilities. The increasing investments
   towards the development of a digital economy by laying submarine fiber cables, improving rural and urban



https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
               Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 3 of 14
   broadband connectivity, and aiding in the establishment of new facilities that enable technological
   advancements will drive the demand in the global market. The extensive use of 4G LTE technology and
   upcoming 5G rollouts will increase the internet penetration and drive the growth of the global market. The
   emergence of edge computing is one of the primary factors fostering facilities development in secondary
   data center marketsacross the globe. The extensive use of services such as cloud, big data, IoT and artificial
   intelligence is prompting operators to adopt high-performance mission critical IT infrastructure in the global
   data center market.


   The increasing efforts to reduce power consumption, carbon emissions, and promote operational efficiency
   will attribute to the adoption of energy-efficient infrastructure in the global market. The leading vendors are
   investing in development of design innovation and implementation of advanced cooling systems is propelling
   the growth of the market. The global data center market is estimated to reach revenues of around $174
   billion by 2023, growing at a CAGR of approximately 4% during the forecast period. The research report also
   offers market size in square ft area and power capacity in megawatts (MW) across geographies.


   Data Center Market - Dynamics
   The adoption of hyperconverged infrastructure will have a higher impact on the growth of global data center
   market because it enables operating software defined data center (SDDC) environments. Most of the
   vendors in the market are involved in innovating its hyperconverged infrastructure (rack scale system)
   offerings that include necessary hardware and software to process workloads with added simplicity,
   flexibility, scalability and affordability. Several enterprises are focusing on the adoption of colocation spaces
   comprising 1-10 rack systems, will prefer to procurement of converged or hyperconverged systems.
   However, it is dependent on the cost of these systems and the operational needs. The use of these systems
   can reduce the IT administrative tasks considerably. Predominant use case of hyperconverged infrastructure
   is virtual desktop infrastructure (VDI) solutions. However, the use of these platforms for other workloads,
   especially in a hybrid cloud environment is growing rapidly. Increase deployment of cloud workloads such as
   artificial intelligence (AI), IoT, and big data will aid the growth of converged and hyperconverged
   infrastructure in the global data center market during the forecast period.


   Data Center Market - Segmentation
   This market research report includes a detailed segmentation of the market by electrical infrastructure,
   mechanical infrastructure, IT infrastructure, tier standard, general construction, and geography.


   Data Center Market – By Electrical Infrastructure
   Increase in deployment of fuel cells might have a major negative impact on the global data center market


   The global data center market by electrical infrastructure is divided into UPS systems, generators, transfer
   switches & switchgear, rack PDU, and other electrical infrastructure. UPS systems dominated the market
   size in 2017, growing at a CAGR of more than 6% during the forecast period. The leading infrastructure


https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                 Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 4 of 14
   providers are procuring modular rack level UPS systems that can support only that infrastructure with a
   capacity of up to 40 kW in the global market. Moreover, the implementation of UPS systems per data hall
   with capacity of around 2-3MW per hall to provide redundant backup power during an outage will attribute to
   the growth of this segment in the global market. The top operators are investing in the development of
   innovative UPS systems to reduce power wastage during conversion, improve their efficiency, and lower the
   OPEX through lesser maintenance cost. The cost of procuring lithium-ion UPS systems will continue to
   decline during the forecast period, growing the market for facilities USPs systems in the global data center
   market.


   Data Center Market – By IT Infrastructure
   Demand for mission-critical servers, all-flash arrays, hybrid storage arrays, 25/50GbE Ethernet switch ports
   will grow in the global data center market during forecast period


   The IT infrastructure segment in the global data center market is classified into server, storage, and network.
   The server infrastructure occupied majority of the market share in 2017, growing at a CAGR of around 2%
   during the forecast period. The top operators are focusing on adoption of server infrastructurethat best suit
   their workload needs. The selection of server infrastructure primary depends on factors such as form factors,
   energy consumption, and virtualization technologies in the global market. In the server segment the
   processor based on x86 architecture dominates the market with around 85% of the share. The vendors are
   offering servers suitable for cloud infrastructure comprising multicore processors, and high capacity memory
   to grow it the adoption rate in the global data center market. The companies also prefer severs that can
   enable them to reduce space in the facilities environment meanwhile providing higher performance. The
   adoption of server infrastructure based on open community project (OCP) designswill attribute to the growth
   of IT infrastructure in the global data center market. This research report also includes market size analysis
   on hard disk drives (HDD), solid state drives (SSD), all flash array systems, hybrid array systems, and
   shipment of server and network switches (1/10/25/40/50/100 GbE).


   Data Center Market – By Mechanical Infrastructure
   Free cooling technique will grow in the US and European Continent, where APAC region will be dominated
   by water-based cooling techniques in the global data center market


   The global data center market by mechanical infrastructure is segmented into cooling systems, rack, and
   other infrastructure. Cooling systems segment to dominate the market share in 2017, growing at a CAGR of
   over 5% during the forecast period. The use of indirect evaporative cooler and air or water-side economizers
   across countries with colder climatic conditions will propel the growth of this segment in the global market.
   The integration of 2N redundant cooling systems across Tier 3 facilities will revolutionize the global market.
   The leading vendors are offering Energy Star certified systems with in-built redundant cooling capacity to
   attract customers in the market. The operational metrics such as power usage effectiveness (PUE), water-
   usage effectiveness (WUE), and carbon usage effectiveness (CUE) are gaining immense importance in the

https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                 Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 5 of 14
   global data center market.


   Data Center Market – By General Construction
   Design of sustainable facilities environment with PUE of less than 1.3 coupled with integration of AI and
   remote monitoring to grow in the global data center market


   The general construction segment in the global data center market is categorized into building development,
   installation and commissioning services, building design, physical security, and DCIM. Physical security
   segment occupied a considerable market share in 2017, growing at a CAGR of over 9% during the forecast
   period. The installation of security systems that comprise of sensors that are integrated with the existing
   DCIM solutions for real-time remote monitoring benefits will propel the growth of this segment in the global
   market. The facilities operators are opting for analytics of video surveillance recording and protecting
   facilities from EMP and lightning during natural disasters in the global market. The integration of robot
   monitoring systems with sensor and video surveillance in various facilities across the world will propel the
   growth of the global data center market.


   Data Center Market – By Tier Standards
   The construction of Tier 3 facilities dominates the market and flexible design pattern are being followed to
   add more redundancy on support infrastructures in the global data center market


   The global data center market by tier standards is segmented into Tier 1 & 2, Tier 3, and Tier 4. Tier 3
   standard facilities dominated the market share in 2017, growing at a CAGR of more than 5% during the
   forecast period. Most of the new facilities deployment in the market are of Tier 3 standards with a minimum
   of N+1 redundancy. The operators are also offering facilities that can be reconfigured with up to 2N+1
   redundancy as the demand arises to sustain the competition in the global data center market. The
   investment in Tier 3 facilities is about $780 per square feet, where the construction cost varies based on the
   facility location. This entirely depends on the redundancy adopted by infrastructure, with a minimum of N+1.
   The construction of Tier 4 facilities is expected to experience significant growth in the global data center
   market during the forecast period.


   Data Center Market – By Geography
   Latin America and MEA will experience higher compound annual growth rate in the global data center
   market during forecast period


   The geographical segmentation in the global data center market is classified into North America, Europe,
   APAC, Latin America, and MEA. Americas occupied the largest market share in 2017, growing at a CAGR of
   over 2% during the forecast period. The billion dollar investments by colocation providers, hyperscale
   operators, enterprises, and government agencies is propelling the growth of the Americas in the global
   market. The US dominates the market when it comes to adoption of innovative infrastructure solutions such

https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                   Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 6 of 14
   as all-flash arrays, hybrid arrays and hyperconverged infrastructure solutions. The increasing interest to
   procure renewable energy sources and low power cost sources will encourage operators to invest in the
   development of the market in Americas. The adoption of 2N redundancy configuration will grow among UPS
   systems and PDUs, while generators and cooling systems are still adopting N+1 or N+N configurations in
   the Americas. Innovations in power sources such as lithium-ion UPS systems, DRUPS, and fuel cells will
   propel the development of this region in the global data center market.


   Key Countries Profiled
   The key countries profiled in the report are:
   • US
   • Canada
   • Western Europe
   • Nordic Region
   • Eastern Europe
   • China & Hong Kong
   • Australia
   • Singapore


   Key Vendor Analysis
   The global data center market comprises of various vendors who control the level of competition. The
   market comprises of multiple participants in the vendor space. The vendors in this report is categorized in to
   three participants namely,
   • Data Center Critical (IT) Infrastructure Providers: It include companies that sell IT infrastructure such as
   server, storage and network products.
   • Data Center Support Infrastructure Providers: It includes vendor involved in providing power, cooling, rack,
   security, and infrastructure management products.
   • Data Center Construction Contractors: It include general contractors, and sub-contractors involved in
   design, project management, installation and commissioning services of facilities infrastructure


   Multiple innovations are carried out by vendors operating in each space. IT infrastructure vendors are
   focusing on providing solutions that best suits business operational environments. Power players are
   focusing on efficiency, cooling players focusing on reducing power consumption, and architectural firms are
   incorporating innovative design to gain larger global data center market share over the next few years.
   The major vendors in the global market are:
   • By IT Infrastructure Providers
   • HPE
   • Cisco
   • Dell Technologies



https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                      Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 7 of 14
   • IBM
   • Huawei
   • By Support Infrastructure Providers
   • ABB
   • Eaton
   • Rittal
   • Schneider Electric
   • STULZ
   • Vertiv
   • Caterpillar
   • Cummins
   • By Facilities Operators
   • AECOM
   • DPR Construction
   • HDR Architecture
   • Holder Construction
   • Jacobs Engineering Group
   • Mercury Engineering
   • M+W Group


   Other prominent vendors include Arista, Atos, Broadcom, Extreme Network, Hitachi Vantara, Inspur Group,
   Inventec, Juniper, Lenovo, NEC, NetApp, Oracle, Pure Storage, Quanta Computer, Super Micro Computer,
   Wistron, Airedale Air Conditioning, Alfa Laval, Altima Technologies (NetZoom), Bosch Security Systems
   (Robert Bosch), Condair Group, Delta Group, GE, Legrand, Nlyte Software, Mitsubishi Electric Corporation,
   MTU On Site Energy, Socomec Group, Trane (Ingersoll Rand), Arup Group, Cap Ingelec, Corgan, CSF
   Group, Fluor Corporation, Fortis Construction, Gensler, Gilbane Building Co., Jones Engineering Group,
   KKR Investment Group, Morrison Hershfield, Mortenson Construction, Structure Tone, Syska Hennessy
   Group, and Whiting-Turner Contracting


   Key market insights include
   1. The analysis of global data center market provides market size and growth rate for the forecast period
   2018-2023.
   2. It offers comprehensive insights on current industry trends, trend forecast, and growth drivers about the
   global data center market.
   3. The report provides the latest analysis of market share, growth drivers, challenges, and investment
   opportunities.
   4. It offers a complete overview of market segments and the regional outlook of global data center market.
   5. The report offers a detailed overview of the vendor landscape, competitive analysis, and key market
   strategies to gain competitive advantage.


https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                      Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 8 of 14

   Report Snapshot


   The global data center market size is expected to reach revenues of around $174 billion by 2023, growing at
   a CAGR of about 4% 2018–2023.


   The global data center market is driven by increasing investments made by hyperscale developers such as
   Apple, Facebook, Google, AWS, Microsoft, Alibaba, Baidu, OVH, and China Telecom. The focus on
   developing a digital economy is one of the primary factors attributing to the increasing demand in the global
   data center market. The market research report provides in-depth market analysis and segmental analysis of
   the global data center market by electrical infrastructure, mechanical infrastructure, IT infrastructure, tier
   standard, general construction, and geography.


   Base Year: 2017
   Forecast Year: 2018–2023


   The study considers the present scenario of the global data center market and its market dynamics for the
   period 2018?2023. It covers a detailed overview of several market growth enablers, restraints, and trends.
   The report covers both the demand and supply side of the global data center market. Also, the study profiles
   and analyzes 19 leading and 49 other prominent market participants across infrastructure vendors, data
   center general construction contractors, and colocation providers operating in the global data center market.


   Major Vendors in the Global Data Center Market
   • By IT Infrastructure Providers
   • HPE
   • Cisco
   • Dell Technologies
   • IBM
   • Huawei
   • By Support Infrastructure Providers
   • ABB
   • Eaton
   • Rittal
   • Schneider Electric
   • STULZ
   • Vertiv
   • Caterpillar
   • Cummins
   • By Facilities Operators

https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                      Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 9 of 14
   • AECOM
   • DPR Construction
   • HDR Architecture
   • Holder Construction
   • Jacobs Engineering Group
   • Mercury Engineering
   • M+W Group


   Other Prominent Players in the Global Data Center Market
   • By Other Critical Infrastructure Providers
   • Arista
   • Atos
   • Broadcom
   • Extreme Network
   • Hitachi Vantara
   • Inspur Group
   • Inventec
   • Juniper
   • Lenovo
   • NEC
   • NetApp
   • Oracle
   • Pure Storage
   • Quanta Computer
   • Super Micro Computer
   • Wistron
   • By Other Prominent Infrastructure Providers
   • Airedale Air Conditioning
   • Alfa Laval
   • Altima Technologies (NetZoom)
   • Bosch Security Systems (Robert Bosch)
   • Condair Group
   • Delta Group
   • GE
   • Legrand
   • Nlyte Software
   • Mitsubishi Electric Corporation
   • MTU On Site Energy
   • Socomec Group

https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 10 of 14
   • Trane (Ingersoll Rand)
   • Other Prominent Construction Contractors
   • Arup Group
   • Cap Ingelec
   • Corgan
   • CSF Group
   • Fluor Corporation
   • Fortis Construction
   • Gensler
   • Gilbane Building Co.
   • Jones Engineering Group
   • KKR Investment Group
   • Morrison Hershfield
   • Mortenson Construction
   • Structure Tone
   • Syska Hennessy Group
   • Whiting-Turner Contracting


   Data Center Market Segmentation by Electrical Construction
   • UPS systems
   • Generators
   • Transfer Switch and Switchgear
   • Rack PDU
   • Other Electrical Infrastructure


   Market Segmentation by Mechanical Infrastructure
   • Cooling Systems
   • Rack
   • Other Infrastructure


   Market Segmentation by IT Infrastructure
   • Server Infrastructure
   • Storage Infrastructure
   • Network Infrastructure


   Market Segmentation by Cooling Systems
   • CRAC & CRAH Systems
   • Chillers



https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 11 of 14
   • Cooling Towers & Dry Coolers
   • Economizer & Evaporative Coolers
   • Other Cooling Units


   Global Data Center Market Segmentation by Cooling Technique
   • Air-based Cooling Technique
   • Liquid-based Cooling Technique
   • Direct Liquid and Immersion Cooling Techniques
   • Water-based Cooling Technique


   Market Segmentation by General Construction
   • Building Development
   • Installation & Commissioning
   • Building Design
   • Physical Security
   • DCIM


   Market Segmentation by Tier Standard
   • Tier 1 and Tier 2
   • Tier 3
   • Tier 4


   Market Segmentation by Geography
   • North América
   • US
   • Canada
   • Europe
   • Western Europe
   • Eastern Europe
   • Nordic Region
   • APAC
   • China
   • Hong Kong
   • Austràlia
   • Singapore
   • Latin America
   • MEA


   Read the full report: https://www.reportlinker.com/p05398686


https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                     Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 12 of 14

   About Reportlinker
   ReportLinker is an award-winning market research solution. Reportlinker finds and organizes the latest
   industry data so you get all the market research you need - instantly, in one place.


   __________________________
   Contact Clare: clare@reportlinker.com
   US: (339)-368-6001
   Intl: +1 339-368-6001


   View original content:http://www.prnewswire.com/news-releases/data-center-market---global-outlook-and-
   forecast-2018-2023-300763563.html


   SOURCE Reportlinker


   Copyright (C) 2018 PR Newswire. All rights reserved

   The MarketWatch News Department was not involved in the creation of the content.



   FROM MARKETWATCH
   Aurora stock falls as earnings show cannabis company’s investments are still the big
   earners
   Dow sinks 602 points as the stock market contends with a fresh threat: a rising dollar
   Tips from a guy who managed to live in Manhattan on a $40,000 salary and still max out
   his 401(k) contributions


   MARKETWATCH
   PARTNER CENTER




https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                      Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 13 of 14




                                                                                                                                   BACK  TOTOP
                                                                                                                                   BACK TO  TOP




               MARKETWATCH
               Site Index
               Topics
               Help
               Feedback
               Newsroom Roster
               Media Archive
               Premium Products
               Mobile
               COMPANY
               Company Info
               Code of Conduct
               Corrections
               Advertising Media Kit
               Advertise Locally
               Reprints & Licensing
               Your Ad Choices


               DOW JONES NETWORK
               WSJ.com
               Barron's Online
               BigCharts
               Virtual Stock Exchange
               Financial News London
               WSJ.com Small Business
               realtor.com
               Mansion Global




                                                  Copyright © 2019 MarketWatch, Inc. All rights reserved.
                                        By using this site you agree to the Terms of Service, Privacy Policy, and Cookie Policy.


                    

                    

                    



https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Data Center Market - Global Outlook and Forecast 2018-2023 - MarketWatch
                     Case 2:18-cv-00738-KJD-CWH Document 21-11 Filed 04/24/19 Page 14 of 14
                    



                 Intraday Data provided by SIX Financial Information and subject to terms of use. Historical and current end-of-day data provided by SIX
                 Financial Information. All quotes are in local exchange time. Real-time last sale data for U.S. stock quotes reflect trades reported through
                 Nasdaq only. Intraday data delayed at least 15 minutes or per exchange requirements.




https://www.marketwatch.com/press-release/data-center-market---global-outlook-and-forecast-2018-2023-2018-12-11[4/12/2019 11:38:25 AM]
Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 1 of 13




       EXHIBIT J
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                       Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 2 of 13




        logo


                              Search for Report                                                             SEARCH
                                                                                                             SEARCH



           You are here: Home > Market Reports > Data Center Market - Global Outlook and Forecast 2018-
           2023

ZE THE REPORT
                                                                                                                             REQUEST SA
                                               Data Center Market - Global Outlook and Forecast 2018-2023
                                                                                                                                         
                                                    Jun-2018              Pages: 400


                                               SKU: ARZ180601


                                               Tags: Arista , Atos , Hitachi Vantara , Inspur , Inventec , Extreme Network , Juniper ,
                                               Super Micro Computer , Wistron , Altima Technologies (NetZoom) , MTU On Site
                                               Energy , Corgan , Socomec Group , Condair Group , KKR Investment Group (Aceco TI
REGIONAL REPORT                                S.A.) , M+W Group , Bosch Security Systems (Robert Bosch) , Trane (Ingersoll Rand) ,
                                               Vertiv , Structure Tone , Mortenson Construction , Morrison Hershfield , Gilbane
                                               Building Co , Fortis Construction , Fluor Corporation , Nlyte Software , Cummins ,
                                               Caterpillar , Syska Hennessy Group , ABB , NetApp , Arup Group , Gensler , HDR
                                               Architecture , Jones Engineering , General Electric , AECOM , Mitsubishi Electric
                                               Corp. , DPR Construction , Holder Construction , NEC , Jacobs Engineering , CSF
                                               group , Mercury Engineering , Stulz , The Whiting-Turner Contracting. , Alfa Laval ,
                                               Airedale , Eaton , Delta Group , Legrand , Lenovo , Dell , Oracle , Pure Storage ,
                                               Huawei , IBM , Quanta Computer , Schneider Electric , Cisco System , Rittal , Hewlett
                                               Packard Enterprise (HPE) , Broadcom .


                                                                   Select License Type




                       Single License                                                                                    $4500



https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                       Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 3 of 13
                       Team License                                                                                       $5000

                       Corporate License                                                                                  $5500


                                              ADD TO CART




           Want to have a Sample report, before the purchase ?                             REQUEST SAMPLE


           DESCRIPTION                REPORT SNAPSHOT                TABLE OF CONTENTS                 LIST OF EXHIBITS



            This market research report on global data center market offers analysis on market size & forecast, market
            share, industry trends, growth drivers, and vendor analysis. The market study also includes insights on
            segmentation by electrical infrastructure (UPS systems, generators, transfer switches & switchgear, rack
            PDU, and other electrical infrastructure), by mechanical infrastructure (cooling systems, rack, and other
            infrastructure), by IT infrastructure (server, storage, and network), by tier standard (Tier I & II, Tier III, and Tier
            IV), by general construction (building development, installation and commissioning services, building design,
            physical security, and DCIM), and by geography (North America, Europe, APAC, Latin America, and MEA).

            Key highlights of global data center market:

                      The major drivers of data center market growth are increase in data, rising number of social media
                      users, connected reality, and higher penetration of smart devices.
                      Innovations in cooling systems, development of tropical and underwater facilities, and battery
                      technology is expected to revolutionize the market landscape.
                      Renewable energy source contribute to the mega data center development. Initiatives like RE100 will
                      play a role in the use of renewable energy among data centers.
                      The investments in more than 30 submarine cable projects will majorly boost data center
                      development across developing countries, specifically in the APAC region.
                      Countries such as the US, the UK, France, Germany, China, and Japan will be the major contributor
                      towards the adoption of high-performance infrastructure that enables processing of mission-critical
                      workloads.


            Data Center Market - Overview

            The increasing focus in the adoption of advanced technologies such as cloud-based services and IoT will



https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                       Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 4 of 13
            augment the growth of the global data center market. The construction of hyperscale facilities spanning
            with an area of over 200,000 square feet across the globe will create lucrative opportunities for leading
            vendors operating in the global data center market. Companies such as Facebook, Google, Amazon Web
            Services (AWS), and Microsoft are amongst the largest companies focusing onthe development of modular
             and hyperscale datacenter construction facilities. Colocation providers are investing millions of dollars
            and are focusing on the APAC and Middle East regions towards the deployment of new facilities. The
            increasing investments towards the development of a digital economy by laying submarine fiber cables ,
            improving rural and urban broadband connectivity, and aiding in the establishment of new facilities that
            enable technological advancements will drive the demand in the global data center market. The extensive
            use of 4G LTE technology and upcoming 5G rollouts will increase the internet penetration and drive the
            growth of the global data center market. The emergence of edge computing is one of the primary factors
            fostering facilities development in  secondary data center markets   across the globe. The extensive use
            of services such as cloud, big data, IoT and artificial intelligence is prompting operators to adopt high-
            performance mission critical IT infrastructure in the global data center market.

            The increasing efforts to reduce power consumption, carbon emissions, and promote operational
            efficiency will attribute to the adoption of energy-efficient infrastructure in the global data center market. The
            leading vendors are investing in development of design innovation and implementation of advanced cooling
            systems is propelling the growth of the data center market. The global data center market is estimated to
            reach revenues of around $174 billion by 2023, growing at a CAGR of approximately 4% during the forecast
            period. The research report also offers market size in square ft area and power capacity in megawatts (MW)
            across geographies.




https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                       Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 5 of 13




            Data Center Market - Dynamics

            The adoption of hyper converged infrastructure will have a higher impact on the growth of global data center
            market because it enables operating software defined datacenter (SDDC) environments. Most of the vendors
            in the market are involved in innovating its hyper converged infrastructure (rack scale system) offerings that
            include necessary hardware and software to process workloads with added simplicity, flexibility, scalability
            and affordability. Several enterprises are focusing on the adoption of colocation spaces comprising 1-10
            rack systems, will prefer to procurement of converged or hyper converged systems. However, it is dependent
            on the cost of these systems and the operational needs. The use of these systems can reduce the IT
            administrative tasks considerably. Predominant use case of hyper converged infrastructure is virtual desktop
            infrastructure (VDI) solutions. However, the use of these platforms for other workloads, especially in a hybrid
            cloud environment is growing rapidly. Increase deployment of cloud workloads such as artificial intelligence



https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                        Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 6 of 13
            (AI), IoT, and big data will aid the growth of converged and hyper converged infrastructure in the global data
            center market during the forecast period.


            Data Center Market - Segmentation

            This market research report includes a detailed segmentation of the market by electrical infrastructure,
            mechanical infrastructure, IT infrastructure, tier standard, general construction, and geography.




            Data Center Market – By Electrical Infrastructure

            Increase in deployment of fuel cells might have a major negative impact on the global data center market

            The global data center market by electrical infrastructure is divided into UPS systems, generators, transfer
            switches & switchgear, rack PDU, and other electrical infrastructure. UPS systems dominated the market size
            in 2017, growing at a CAGR of more than 6% during the forecast period. The leading infrastructure providers
            are procuring modular rack level UPS systems that can support only that infrastructure with a capacity of
            up     to    40     kW      in    the     global     data     center      market.      Moreover,   the   implementation   of
             UPS systems per data hall with capacity of around 2-3MW per hall to provide redundant backup power
            during an outage will attribute to the growth of this segment in the global data center market. The top
            operators are investing in the development of innovative UPS systems to reduce power wastage during
            conversion, improve their efficiency, and lower the OPEX through lesser maintenance cost. The cost of
            procuring lithium-ion UPS systems will continue to decline during the forecast period, growing the market for
            facilities UPS systems in the global data center market.

            Data Center Market – By IT Infrastructure

            Demand for mission-critical servers, all-flash arrays, hybrid storage arrays, 25/50GbE Ethernet switch ports
            will grow in the global data center market during forecast period

            The IT infrastructure segment in the global data center market is classified into server, storage, and network.



https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                       Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 7 of 13
            The server infrastructure occupied majority of the market share in 2017, growing at a CAGR of around 2%
            during the forecast period. The top operators are focusing on adoption of  server infrastructure   that best
            suit their workload needs. The selection of server infrastructure primary depends on factors such as form
            factors, energy consumption, and virtualization technologies in the global market. In the server segment the
            processor based on x86 architecture dominates the data center market with around 85% of the share. The
            vendors are offering servers suitable for cloud infrastructure comprising multicore processors, and high
            capacity memory to grow it the adoption rate in the global data center market. The companies also prefer
            severs that can enable them to reduce space in the facilities environment meanwhile providing higher
            performance. The adoption of server infrastructure based on  open community project (OCP) designs  
            will attribute to the growth of IT infrastructure in the global data center market. This research report also
            includes market size analysis on hard disk drives (HDD), solid state drives (SSD), all flash array systems,
            hybrid array systems, and shipment of server and network switches (1/10/25/40/50/100 GbE).

            Data Center Market – By Mechanical Infrastructure

            Free cooling technique will grow in the US and European Continent, where APAC region will be dominated by
            water-based cooling techniques in the global data center market

            The global data center market by mechanical infrastructure is segmented into cooling systems, rack, and
            other infrastructure. Cooling systems segment to dominate the market share in 2017, growing at a CAGR of
            over    5%      during    the    forecast     period.     The     use    of    indirect evaporative cooler and air or
            water-side economizers across countries with colder climatic conditions will propel the growth of this
            segment in the global data center market. The integration of 2N redundant cooling systems across
            Tier III facilities will revolutionize the global market. The leading vendors are offering Energy Star certified
            systems with in-built redundant cooling capacity to attract customers in the market. The operational metrics
            such as power usage effectiveness (PUE ), water-usage effectiveness (WUE), and carbon usage
            effectiveness (CUE ) are gaining immense importance in the global data center market.

            Data Center Market – By General Construction

            Design of sustainable facilities environment with PUE of less than 1.3 coupled with integration of AI and
            remote monitoring to grow in the global data center market

            The general construction segment in the global data center market is categorized into building development,
            installation and commissioning services, building design, physical security, and DCIM. Physical security
            segment occupied a considerable market share in 2017, growing at a CAGR of over 9% during the forecast
            period. The installation of security systems that comprise of sensors that are integrated with the existing
            DCIM solutions for real-time remote monitoring benefits will propel the growth of this segment in the global
            market. The facilities operators are opting for analytics of video surveillance recording and protecting
            facilities from EMP and lightning during natural disasters in the global market. The integration of
            robot monitoring systems with sensor and video surveillance in various facilities across the world will
            propel the growth of the global data center market.

            Data Center Market – By Tier Standards


https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                       Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 8 of 13
            The construction of Tier III facilities dominates the market and flexible design pattern are being followed to
            add more redundancy on support infrastructures in the global data center market

            The global data center market by tier standards is segmented into Tier I & II, Tier III, and Tier IV. Tier
            III standard facilities dominated the market share in 2017, growing at a CAGR of more than 5% during the
            forecast period. Most of the new facilities deployment in the market are of Tier III standards with a
            minimum of N+1 redundancy . The operators are also offering facilities that can be reconfigured with up to
            2N+1 redundancy as the demand arises to sustain the competition in the global data center market. The
            investment in Tier III facilities is about $780 per square feet, where the construction cost varies based on the
            facility location. This entirely depends on the redundancy adopted by infrastructure, with a minimum of N+1.
            The construction of Tier IV facilities is expected to experience significant growth in the global data center
            market during the forecast period.

            Data Center Market – By Geography

            Latin America and MEA will experience higher compound annual growth rate in the global data center market
            during forecast period

            The geographical segmentation in the global data center market is classified into North America, Europe,
            APAC, Latin America, and MEA. Americas occupied the largest market share in 2017, growing at a CAGR of
            over 2% during the forecast period. The billion dollar investments by colocation providers, hyperscale
            operators, enterprises, and government agencies is propelling the growth of the Americas in the global data
            center market. The US dominates the market when it comes to adoption of innovative infrastructure solutions
            such as all-flash arrays, hybrid arrays and hyperconverged infrastructure solutions. The increasing interest to
            procure renewable energy sources and low power cost sources will encourage operators to invest in the
            development of the data center market in Americas. The adoption of 2N redundancy configuration will grow
            among UPS systems and PDUs , while generators and cooling systems are still adopting N+1 or N+N
            configurations in the Americas. Innovations in power sources such as lithium-ion UPS systems, DRUPS, and
            fuel cells will propel the development of this region in the global data center market.


            Key Countries Profiled

                      US
                      Canada
                      Western Europe
                      Nordic Region
                      Eastern Europe
                      China & Hong Kong
                      Australia
                      Singapore
            Key Vendor Analysis

            The global data center market comprises of various vendors who control the level of competition. The market


https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                       Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 9 of 13
            comprises of multiple participants in the vendor space. The vendors in this report is categorized in to three
            participants namely,

                      Datacenter Critical (IT) Infrastructure Providers: It include companies that sell IT infrastructure
                      such as server, storage and network products.
                      Datacenter Support Infrastructure Providers: It includes vendor involved in providing power,
                      cooling, rack, security, and infrastructure management products.
                      Data Center Construction Contractors: It include general contractors, and sub-contractors involved
                      in design, project management, installation and commissioning services of facilities infrastructure
            Multiple innovations are carried out by vendors operating in each space. IT infrastructure vendors are
            focusing on providing solutions that best suits business operational environments. Power players are
            focusing on efficiency, cooling players focusing on reducing power consumption, and architectural firms are
            incorporating innovative design to gain larger global data center market share over the next few years.

            The major vendors in the global data center market are:

                      By IT Infrastructure Providers

                                HPE
                                Cisco
                                Dell Technologies
                                IBM
                                Huawei
                      By Support Infrastructure Providers

                                ABB
                                Eaton
                                Rittal
                                Schneider Electric
                                STULZ
                                Vertiv
                                Caterpillar
                                Cummins
                      By Facilities Operators

                                AECOM
                                DPR Construction
                                HDR Architecture
                                Holder Construction
                                Jacobs Engineering Group
                                Mercury Engineering
                                M+W Group
            Other prominent vendors include Arista, Atos, Broadcom, Extreme Network, Hitachi Vantara, Inspur
            Group, Inventec, Juniper, Lenovo, NEC, NetApp, Oracle, Pure Storage, Quanta Computer, Super Micro



https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                      Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 10 of 13
            Computer, Wistron, Airedale Air Conditioning, Alfa Laval, Altima Technologies (NetZoom), Bosch Security
            Systems (Robert Bosch), Condair Group, Delta Group, GE, Legrand, Nlyte Software, Mitsubishi Electric
            Corporation, MTU On Site Energy, Socomec Group, Trane (Ingersoll Rand), Arup Group, Cap Ingelec,
            Corgan, CSF Group, Fluor Corporation, Fortis Construction, Gensler, Gilbane Building Co., Jones
            Engineering Group, KKR Investment Group, Morrison Hershfield, Mortenson Construction, Structure Tone,
            Syska Hennessy Group, and Whiting-Turner Contracting

            Key market insights include

            1. The analysis of global data center market provides market size and growth rate for the forecast period
                2018-2023.
            2. It offers comprehensive insights on current industry trends, trend forecast, and growth drivers about the
                global data center market.
            3. The report provides the latest analysis of market share, growth drivers, challenges, and investment
                opportunities.
            4. It offers a complete overview of market segments and the regional outlook of global data center market.
            5. The report offers a detailed overview of the vendor landscape, competitive analysis, and key market
                strategies to gain competitive advantage.




        OUR PROCESS




           Identification             Market                Collection of           Collaboration           Verification
              of Data                Dynamics                   Data                  of Data               and Analysis




                                     Best Trending Reports in
                                            the Market
             Our focus is to incorporate advanced data derivation techniques and methodologies in market research reports. It is our

              endeavor to keep abreast of advanced technological developments and emerging trends to stay relevant. It helps us to

                                           maintain and improve our products and serve our customers better.



                                           Apr-2019



https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                      Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 11 of 13


                                       Data Center Rack Market in Europe - Industry Outlook and Forecast
                                       2019-2024
                                       Number Of Pages: 236




                                           Apr-2019

                                       Fire Sprinkler System Market - Global Outlook and Forecast 2019-
                                       2024
                                       Number Of Pages: 221




                                           Apr-2019

                                       Telehealth Market - Global Outlook and Forecast 2019-2024
                                       Number Of Pages: 230




                                           Apr-2019

                                       Earphones and Headphones Market in US - Industry Outlook and
                                       Forecast 2019-2024
                                       Number Of Pages: 219




                                           Apr-2019

                                       Data Center Construction Market in Europe - Industry Outlook and
                                       Forecast 2019-2024
                                       Number Of Pages: 295




                                           Mar-2019

                                       Global Electric Lawn Mower Market – Comprehensive Study and
                                       Strategic Analysis 2019−2024
                                       Number Of Pages: 387




https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                      Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 12 of 13

                THE COMPANY
                About Us

                Contact

                Careers

                FAQ

                Testmonials

                        OUR SERVICES
                        Advisory & Custom Research

                        Competitive Intelligence Insights

                        Syndicated Research

                MEDIA
                Press Releases

                Blogs

                SIGN UP TO OUR NEWSLETTER


                 E-mail (Corporate Only)*              Subscribe
                                                        Subscribe


                  ✔
                      I accept the Terms and Conditions




                Sitemap

                Privacy Policies

                Terms of Service




                Powered by AXLR Data



https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Global Data Center Market Research 2018-2023 | Industry Analysis, Size, Share, Trends, Forecast | Arizton
                      Case 2:18-cv-00738-KJD-CWH Document 21-12 Filed 04/24/19 Page 13 of 13




https://www.arizton.com/market-reports/global-data-center-market[4/12/2019 11:39:57 AM]
Case 2:18-cv-00738-KJD-CWH Document 21-13 Filed 04/24/19 Page 1 of 5




     EXHIBIT K
Global Data Centre Market Research Report- Forecast to 2023 | MRFR
                        Case 2:18-cv-00738-KJD-CWH Document 21-13 Filed 04/24/19 Page 2 of 5




                                           Indusry Expertise      Consulting Services        Our Publications      Insights        About Us     Careers



       Home / Reports / Information and Communications Technology / Data Centre Market                   Purchase this Market Research
                                                                                                         Report
               Data Centre Market Research Report - Global
               Forecas to 2023
                                                                                                          USD      GBP       €     ¥ YEN     INR
               ID: MRFR/ICT/3299-HCRR| January, 2019 | Region: Global | 100                                                   EURO
               pages | Half-Cooked Research Reports

                                                                                                          Single User Electronic          4450.0
             Description               Table of Content           Free Sample                             (PDF)


               Buy Now
                                                                                                          Enterprise Electronic           6250.0
                                                                                                          (PDF)

         Global Data Center Market, By Type (Corporate data centers, Web hosing data
         centers), Density (Low, Medium, High, Extreme), and Verticals (Banking & Financial                                Buy Now
                                                                                                                           Buy Now
         Services, Telecom & IT, Government, Healthcare) – Forecas to 2023


                                                                                                          Sample                                    
         Market Synopsis of Data Centre Market:
         Market Scenario:
                                                                                                          Quesion                                   
         Data Centers refers to virtual or physical infrasructures that are used by enterprises to
         sore a large amount of mission-critical data. The data centers assis in sorage,
                                                                                                          Discount                                  
         retrieval, and processing of this data. These data centers require multiple backs up
         supply units, networking connections, and cooling sysems for running the enterprise's
                                                                                                          Order                                     
         core applications. The data centers include a number of elements such as electrical
         switches, power disribution units, uninterruptible power supplies, ventilation, and
                                                                                                          Info                                      
         provisions for network connectivity. Modern data centers make use of management
         and monitoring software that allows the IT adminisrators to oversee the equipment
                                                                                                          Refer                                     
         and monitor the facilities remotely.         



         Technology giants such as Digital Realty Trus, Inc.     IBM Corporation, Hitachi Ltd.,             Press Release
         Cisco Sysem, Inc., Hewlett-Packard Inc., EMC Corporation, and CyrusOne are some
                                                                                                                   Global Data Center Market Is
         of the major players in the global data center market. Digital Realty Trus, Inc. is one                   Esimated To Grow At A Cagr
         of the leading vendors of the data center market. It owns a range of data center                          Of 11% During The Forecas
                                                                                                                   Period 2017 2023
         solutions such as Electrical and Cooling sysems, data center cages, and suites. The
         company focuses on building cusomized data centers, cages, and suites based on client
         needs. Whereas, IBM Corporation focuses on data center outsourcing, middleware                  You may also be Interesed in..
         services, sorage services, and networking services. Hitachi Ltd., Cisco Sysem, Inc.,


https://www.marketresearchfuture.com/reports/data-centre-market-4721[4/12/2019 11:41:24 AM]
Global Data Centre Market Research Report- Forecast to 2023 | MRFR
                        Case 2:18-cv-00738-KJD-CWH Document 21-13 Filed 04/24/19 Page 3 of 5
         Hewlett-Packard Inc. focus on building optimized operation for data center
         infrasructures.
                                                                                                   Enterprise Metadata Management
                                                                                                   Market Research Report Forecas
                                                                                                   To 2023
         Increasing demand for data sorage management and cloud technology are major
         factors driving the growth of the global data center market. However, high initial cos
         of invesment may hinder the market growth over the review period. The gaining
                                                                                                   Event Management Software
         popularity of the community cloud technology is expected to create lucrative              Market Research Report Global
         opportunities for the market.                                                             Forecas To 2022



         The global data center market has been segmented on the basis of     type, density, and   Indusrial Vision Market
         vertical. The type segment is classifed into corporate data centers and web hosing        Research Report Global Forecas
         data centers. The corporate data center segment is expected to hold the major share of    2023

         the market owing to the increasing demand for data sorage management by large
         enterprises.
                                                                                                   Integration Platform As A
                                                                                                   Service (I Paa S) Market
                                                                                                   Research Report Forecas Till
         The North American region holds the larges share of the global market followed by
                                                                                                   2023
         Europe, and Asia Pacifc regions. The U.S. and Canada are dominating the North
         American market due to rising technological enhancements and increasing popularity
         community cloud in the region. The region also has a well-esablished infrasructure,
         which allows faser implementation of advanced technologies. Additionally, rising
         invesment in the data centers in the U.S. is another major factor driving the growth of
         data center market in the region.



         The global data center market is expected to grow at a CAGR of approximately 11%
         during the forecas period 2017-2023.


         Global Data Center Market




https://www.marketresearchfuture.com/reports/data-centre-market-4721[4/12/2019 11:41:24 AM]
Global Data Centre Market Research Report- Forecast to 2023 | MRFR
                        Case 2:18-cv-00738-KJD-CWH Document 21-13 Filed 04/24/19 Page 4 of 5
         Key Players:
         Some of the prominent players in the global data center market: Digital Realty Trus,
         Inc. (U.S), IBM Corporation (U.S), Hitachi Ltd (Japan), Cisco Sysem, Inc. (U.S),
         Hewlett-Packard Inc. (U.S), EMC Corporation(U.S), CyrusOne (U.S), Global Switch
         (U.K), DuPont Fabros Technology(U.S) and Telehouse (U.K).




         Segments:
         The global data center market is segmented by type, density, and vertical. Based on the
         type, the market is segmented into corporate data centers and web hosing data centers.
         Based on the density, the market is segmented into low, medium, high, and extreme.
         The vertical segment includes banking & fnancial services, telecom and IT,
         government, healthcare, and others.  




         Regional Analysis:
         The global data center market is sudied in Asia Pacifc, North America, Europe, and
         Res of the World. North America is esimated to account for the larges share of the
         market, whereas Asia Pacifc is projected to grow at the fases rate during the
         forecas period. The North American market growth is attributed to rising
         invesments in data centers and gaining importance of community cloud sysems.    




         Intended Audience




                Technology Invesors


                Research/Consultancy frms


                Technology Solution Providers


                Government Bodies


                Retailers




              Indusry Expertise              Sitemap Terms and
                                                                                                   CONNECT WITH US
              Consulting Services            conditions Privacy Policy
              Articles About Us Careers                                                                   
              Contact Us


https://www.marketresearchfuture.com/reports/data-centre-market-4721[4/12/2019 11:41:24 AM]
Global Data Centre Market Research Report- Forecast to 2023 | MRFR
                       Case 2:18-cv-00738-KJD-CWH Document 21-13 Filed 04/24/19 Page 5 of 5


             © 2018 Market Research Future®(Part of WantStats Research                        
             And Media Pvt. Ltd.)




https://www.marketresearchfuture.com/reports/data-centre-market-4721[4/12/2019 11:41:24 AM]
Case 2:18-cv-00738-KJD-CWH Document 21-14 Filed 04/24/19 Page 1 of 5




     EXHIBIT L
Internet Data Centers Market Trends, Market Analysis, and Forecasts by Global Industry Analysts, Inc.,
                        Case 2:18-cv-00738-KJD-CWH Document 21-14 Filed 04/24/19 Page 2 of 5
                 Welcome : Guest                                                              Register       Login        Shopping Cart




                                Global Industry Analysts, Inc.
                                A Worldwide Business Strategy & Market Intelligence Source



           Home         About       Methodology         Clients      Newsletter        Insider      Search      Blog



               Myriad Benefits of Cloud Computing Bring Out the
               Significance of Internet Datacenters in an Era Where
               Agility, On-Demand Scalability & Low Costs are
               Linchpins for Business Success

               Published: October 2018

                                                   Report Overview and Infographic




                   Code:                 Pages:          Tables:          Companies:             Price:        2065 Influencers from
                  MCP-6793              329             80               87                      5600          25 Companies


                                REPORT INDEX                                        BLOG



https://www.strategyr.com/MarketResearch/market-report-infographic-internet-data-centers-forecasts-global-industry-analysts-inc.asp[4/12/2019 11:42:28 AM]
Internet Data Centers Market Trends, Market Analysis, and Forecasts by Global Industry Analysts, Inc.,
                        Case 2:18-cv-00738-KJD-CWH Document 21-14 Filed 04/24/19 Page 3 of 5
                               FREE SAMPLE                                QUESTIONNAIRE 



               Internet Data Centers
               The global market for Internet Data Centers (IDCs) is projected to reach US$89.5 billion by 2022, driven by the
               many benefits of cloud computing including infinite low cost storage against the backdrop of exponential
               increase in data generation. With growing emphasis on cost reduction, the benefits of shared infrastructures are
               emerging into the spotlight, thereby driving popularity of third party, outsourced IDCs. The continuous evolution
               of IT, development of cloud computing technology and increasing role of mobility in enterprise operations are
               fueling investments in IDCs. The market is also being positively impacted by the focus on green IT against the
               backdrop of companies seeking to attain the benefits of business energy efficiency, sustainability and green
               accreditations. Benefits of IDCs include flexibility in servers, storage and networking deployment and
               management; on-demand resource scalability; stability and security; greater redundancy than on-premise
               counterparts; more efficient disaster recovery and business continuity; easy and cost-effective migration path;
               and uninterrupted connectivity to the datacenter, among others. Other major factors also expected to influence
               market growth include development of cloud computing technology which represents the foundation for the
               evolution of IDCs; explosion of big data, rapid proliferation of Internet of Things (IoT) and the ensuing data
               overload, increased datacenter capacity needs and increased investments in IDCs; heterogeneous IT
               environments and rising adoption of hybrid clouds; rise of enterprise mobility, increased deployment of bring
               your own device (BYOD) programs and the ensuing demand for anytime, anywhere access to corporate data
               which can be fulfilled only by an agile always-on IDC hosted on a cloud. The United States represents the
               largest market worldwide. Asia-Pacific is poised to record the fastest CAGR of 20.6% over the analysis period,
               led by the development of the enterprise sector; growing cloud readiness of Asian economies; increased
               reliance of emerging Asian economies on digitalization, the Internet and transformative enterprise technologies;
               exploding Internet data traffic, rapid expansion of cloud-based services and increased adoption of Internet of
               Things (IoT) in several countries across the region.



               Company and Industry News & Stories
                   Amazon Web Services to Open AWS Africa (Cape Town)
                   Region, a New Infrastructure Region in South Africa in H1
                   2020

                   CyrusOne to Build Additional Data Centres in Frankfurt
                   and London to Boost its European Presence and Global
                   Footprint

                   Silent Partner Group to Build Six Data Centres in Finland
                   and Norway with an Aim to Decrease Carbon Footprint in
                   these Countries

                   Google to Expand Eemshaven Data Center with an
                   Investment of €500 Million

                   EdgeCore Internet to Build New Data Center Campus in
                   Northern Virginias with Acquisition of 36.8 Acres of Land in
                   Sterling




https://www.strategyr.com/MarketResearch/market-report-infographic-internet-data-centers-forecasts-global-industry-analysts-inc.asp[4/12/2019 11:42:28 AM]
Internet Data Centers Market Trends, Market Analysis, and Forecasts by Global Industry Analysts, Inc.,
                    Case 2:18-cv-00738-KJD-CWH Document 21-14 Filed 04/24/19 Page 4 of 5
               Product Definition & Scope
                   “Internet Data Centers” (IDCs) are defined as datacenters
                   connected to and accessed through the Internet. An IDC is
                   commonly referred to as an outsourced solution and unlike
                   data centers specifically built for a single large company,
                   these datacenters are third party data centers hosted on
                   behalf of companies and are designed to house all data-
                   storage functions of clients and/or house all servers and
                   related internet equipment. And unlike conventional third
                   party hosted data center, wherein private connectivity is
                   provided for companies to access the data center, IDCs
                   utilize the internet as the only connectivity highway for
                   clients to access the data center.


               Timeline for Analysis
                   Market Estimates and Forecasts for 2015-2022

                   Historic Review 2009-2014

                                                                                                 Interested in our research, you can
               Geographic Markets Analyzed                                                       contact our 24/7 Research Support
                   US, Canada, Japan, Europe (France, Germany, Italy, UK,                            e-Desk at rsd@strategyr.com
                   Spain, Russia and Rest of Europe), Asia-Pacific (China,
                   India, and Rest of Asia-Pacific), Latin America (Brazil and
                   Rest of Latin America), and Rest of World


               Major Players
                   21Vianet Group, Inc.
                   AT&T, Inc.
                   Cogent Communications, Inc.
                   Cyxtera Technologies
                   DXC Technology Co.
                   Equinix, Inc.
                   Google, Inc.
                   IBM Corporation

               How Can You Benefit?
               This research project broadly covers analysis of all market
               trends, drivers, challenges and other macro market scenarios
               you need to know to improve your strategic planning and
               remain informed and competitive. The study also provides
               reliable ready facts and exclusive statistical data insights in
               addition to expert and highly accurate market size forecasts
               and projections to help you identify new markets and
               opportunities for revenue growth and sustainability. The
               extensive reportage of industry, company and product news
               and stories together with coverage of all major and niche



https://www.strategyr.com/MarketResearch/market-report-infographic-internet-data-centers-forecasts-global-industry-analysts-inc.asp[4/12/2019 11:42:28 AM]
Internet Data Centers Market Trends, Market Analysis, and Forecasts by Global Industry Analysts, Inc.,
                         Case 2:18-cv-00738-KJD-CWH Document 21-14 Filed 04/24/19 Page 5 of 5
               players provided in the report helps you build a 360 degree
               perspective on your markets and gain unsurpassed insights
               needed to devise plans and strategies to maximize business
               growth.



               Infographic Gallery
               1. http://www.studyweb.com/outrageous-costs-data-center-downtime/

               2. http://wiredre.com/global-data-center-market-growing/

               3. http://siliconangle.com/blog/2013/09/12/netapp-infographic-chronicles-birth-of-software-defined-data-centers/

               4. http://anthesisgroup.com/latest-research-by-anthesis-americas-data-centers-consuming-massive-and-
               growing-amounts-of-electricity/

               5. https://in.pinterest.com/pin/389561436495134624/


                Disclaimer     Privacy policy     Contact Us       Feedback       Careers


              © Global Industry Analysts, Inc., USA. All Rights Reserved.



    
    
    
    




https://www.strategyr.com/MarketResearch/market-report-infographic-internet-data-centers-forecasts-global-industry-analysts-inc.asp[4/12/2019 11:42:28 AM]
Case 2:18-cv-00738-KJD-CWH Document 21-15 Filed 04/24/19 Page 1 of 3




    EXHIBIT M
         Case 2:18-cv-00738-KJD-CWH Document 21-15 Filed 04/24/19 Page 2 of 3
��I    Mordor Intelligence                                                     Store"         Solutions v      About          Contact     '-. +1617-765-2493         USD($) •            Q

                                                                                                                                            •
                               APR2018                                                                                                    PURCHASE REPORT


                                                                                                                                                 S 4 250       SINGLE USER LICENSE
                                Mega Data Center Market - Segmented by Solution (Storage, Networking,
                               Servers, Security), End-user, and Region - Growth, Trends, and Forecast
                               (2019- 2024)
                                                                                                                                            0    $ 4 50 0      TEAM LICENSE



                                                                                                                                            0    S 8750        CORPORATE LICENSE

                                   .!.    Download Free Sample NOW                  C?Customize The Report

                                                                                                                                                      l!! Buy Now - S 4250



                                                                                                                                                   ® Buy Sections of Report


                         DESCRIPTION                                                         TABLE OF CONTENTS
                                                                                                                                          Our Clients Include                       View All




                                                                                                                                                            f·f='}if
  Mega data center market was worth USD 18.8 2billion in 2017and is projected to grow to USD 24.25bil6on by 2023at a CAGR
  of 4.32% during the period 2018 - 2023.The report discusses the various types of solutions provided by mega data centers.
  While the regions considered in the scope of the report include North America, Europe, and various others. The study also
  emphasizes on how growing demand for colocation services is affecting the market.


                                                                                                                                          Looking to Customize Report?
  Server workloads continue to grow with each passing year. which has shown an adverse effect on IT operations. It is estimated
  that there is an increase of 35% data growth rate per year, and this has resulted in many organizations double their on-premises
                                                                                                                                              Your Email
  storage over a three-year period, leading to over-builds that drive to wasted capital across infrastructure, power, and staffing
  costs. Increasing digitization globally is expected to contribute value to different end-user industries, such as BFSI, IT services,
                                                                                                                                              I am looking specifically for ...
  which is rising need for mega data centers worldwide. Various goverrvnental bodies have been identified to facilitate Industr y
  4.0by deploying lol and cloud services, which is further expected to drive the mega data center market.


  Rising Demand for Data Center Colocation to Drive the Market

  Colocation acts as an attractive solution as it allows organizations to solve a problem without substantial upfront costs, which is
  one of the reasons expected to drive the growth of this market Data center colocation is expected to see significant growth                      Request for Custom Report
  the forecast period owing to the benefits provided by these data center over conventional ones. Colocation center has been
  identified to provide more significant scalabitity, which acts as a perfect solution for small companies that are looking to expand,          I am looking specifically for ...
  as weU as finns that are aiming to increase their market share. In addition to that, colocation data centers also offer enhanced
  Hexibitity,like data analytics and improved data security making it a very viable alternative for in-house data centers.


  Risi ng Demand from BFSI Sector to Augment the Growth                                                                                        I am looking specifically lo.- ...

  Banking and finance sector is one of the largest generators of data, and the need for a data center to regulate the cost of
  operations is a primary driver. Finance and banking structures use data centers to store the customer records, employee
  management, transactioos, electronic banking services, such as remote banking, telebanking, self-inquiry, which need data
  centers for their functioning.Data centers are believed to be an infrastructure that is the future of finance. Many institutions have
  created private doud system to accommodate massive network, storage, and server capacities to support their retail financial
  centers, ATMs, and active online accounts.


  Many banks maintain their own data centers, but the trend is found to be changing owing to the fluctuations in the profits for the           I am looking specifically for ...
  banks. Also, maintaining a data center is a cumbersome process owing to the cost drain on the IT, real estate and operations as
  any data center requires proper cooling, security and power facilities.This can act as a challenge for the BFSI industry during the
  forecast period.


  Growing Demand from Asia-Pacific to Drive the Market

  The growing demand for high-density, redundant facilities throughout China is precipitating a shift in the design and                        Your Email
  development of the country's data centers. China has 50 internet users per 100 population indicating scope for lot of
  development and the connectivity ecosystem is made up of 73colocation da ta centers, 52cloud service providers and 0network                   I am looking specifically for ...
  fabrics. However, power, space and IP transit all cost more in China emphasizing the difficulties in maintaining a data center.
  Similarly,in India,9.5% of the GDP is contributed by the digital economy, the digital economy includes USD 25,518 million fixed
  line telephone subscriptions and 1011.054 million mobile telephone subscriptions, indicating a lot of scope for development of
  data centers. Moreover. owing to regulatory and security reasons, a number of organizations in India, especially from the BFSI
  sector, are not allowed to host their data in a data center that is out of the country. As a result, the data center providers are
  setting up local data centers in India indicat ing the growing mega data center facilities in India.                                         Your Email


                                                                                                                                                I am looking specifically for ...

                                    Number of Hyperscale Data Centers: in units,
                                               Global, 2015 - 2019




                                                   iII
                                                                                                   509
                                                                                   448

                                                                                                                                                    :L,!LIMl.!MMM:M



                                   I
                                    259                                                                                                        Your Email


                                                                                                                                               I am looking specifically for ...




                                   2015            2016            2017                            2019'"

                             Source Cisco                                         �� Mordorlnte igence
           Case 2:18-cv-00738-KJD-CWH Document 21-15 Filed 04/24/19 Page 3 of 3
    Key Developments in the Market

       • December 2017 - Iron Mountain Inc. completed the acquisition of the U.S. operations of Phoenix-based 10 Data Centers
                                                                                                                                                         Your Email
           LLC. It bought 10 for USO 1.34 billion. The acquisition includes up to an additional USO 60 million based on future
           performance
                                                                                                                                                         I am looking specifically 10< . ..
       • October 2017 - QTS Realty Trust, an international provider of data centers, managed to host and cloud services announced
           it had commenced development of a mega data centre campus in Ashburn, Virginia

    The major players include - Cisco Systems Inc, Dell, Fujitsu, Hewlett-Packard, IBM Corporation, IBM Corporation, Intel
    Corporation, Juniper Networks, Inc., and Verizon, among others.
                                                                                                                                                         Your Email
    Reasons to Purchase this Report
                                                                                                                                                         I am looking specifically 10< .. .
       • Analyzing the growing demand for data center consolidation and its effect on the market
       • Analyzing various perspectives of the market with the help of Porter's five forces analysis
       • The solution and end-user that are expected to dominate the market
       • The region that is expected to witness fastest growth during the forecast period
       • Identifying the latest developments, market shares. and strategies employed by the major market players
       • 3-month analyst support, along with the Market Estimate sheet (in excel)

    Customization of the Report                                                                                                                          Your Email

       • This report can be customized to meet your requirements.Please connect wn:h our representative. who will ensure you get
                                                                                                                                                         I am looking specifically for ...
           a report that suits your needs


                                                                                                                                                         1 am 100K1ng specmcauy ror ..•

                                                   .t. Downie.ad Free Sample Report




                                                                                                                                    CONTACT US
QUICK LINKS                                                     JOIN US

                                                                                                                                       5th Floor, Brigade Towers, Financial District,   Gachibowti,
HOME                           INDUSTRY REPORTS                 We are always looking to hire talented individuals with equal and   Hyde.-abad - 500 032

                                                                extraordinary proportions of industry expertise, problem solving
                                                                                                                                         •16177652493
CONSULTING                     BLOG                             ability and 'Inclination.
                                                                                                                                         info@mordorintelligence.com
                                                                Interested? Please e-mail us
CONTACT US                     PRESS RELEASE                     careers@mordorintelligen ce.com
                                                                                                                                                                                                      •      Johnfro
PRIVACY POLICY                 TERMS AND CONDITIONS
                                                                                                                                                                                                      Hi there. Do yo,
                                                                                                                                                                                                      can help you W1
SITE MAP
Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 1 of 13




     EXHIBIT N
      Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 2 of 13




VERTIV COLOCATION
DATA CENTER USAGE REPORT
Understanding Buyer Behaviors
for Colocation Services
                  Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 3 of 13
    TWO STAGE POWER DISTRIBUTION




    Section 1: Methodology                                          Are You Using Colocation?
    Vertiv recently conducted an online survey of 226 U.S.
    enterprise data center managers regarding their use of
    colocation services – current and planned. For this survey,
    the term "colocation" includes multi-tenant data centers,
    off-premise computing, managed hosting and cloud                      35%
    hosting data centers.
                                                                                                   50%
    Respondent industries included financial services, education,
    manufacturing, healthcare, government, professional service
    and telecommunications. Organizations ranged in size from
    more than $1 billion to under $10 million.                                   15%
    The intent of the survey was to gain understanding of:
    yyHow colocation services are currently used

    yyFuture plans for using services                                 Yes
                                                                      No, but we plan to in the next 12 months
    yyChallenges in adopting colocation services                      No, and we have no intention to use them
    yyLikes and dislikes about services

    Sixty-five percent of respondents said that their
    organizations are using colocation data centers or will use
    them within the next 12 months. Among current users, most
    are recent adopters, with 64 percent indicating that have
    used colos five years or less. These numbers reflect the
    experiences of both large and small companies.




    How Long Have You Used Colocation?                              How Long Have You Used Colocation?
                                                                    (by size of company)
                                                                                                      16%
                             18%                                       Less than 1 year              14%
                                                                                                                        45%
                                                                                1-5 years
                                                                                                                  43%
            46%                     15%
                                                                             6-10 years                   23%
                                                                                                         22%
                                                                                                     13%
                            21%                                     More than 10 years                 22%
                                                                                            0%     20%      40%     60%
       Less than 1 year
       1-5 years
       6-10 years                                                                           Revs < $1B
       More than 10 years                                                                   Revs > $1B

2
             Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 4 of 13




Section II: Key Findings                                          How Will Your Use of Colocation Services
                                                                  Change in the Next 2 Years?
1. Colocation providers must prepare to meet
new demand.                                                                     12%

Fifty-seven percent indicate that they will increase                    6%
colocation usage within the next 24 months. New enterprise
data center construction has stalled in the last two years,
with most capacity expansion in the time being achieved                                          57%
                                                                       25%
without physical expansion, through colocation or cloud
services. In the next 24 months, these trends will continue,
as new enterprise data construction continues to dwindle.


                                                                     Increase
                                                                     Stay the Same
                                                                     Decrease
                                                                     Don’t know




How Enterprises Have Expanded Data Center                         How Enterprises Will Expand Data Center Capacity
Capacity In The Last Two Years                                    In The Next 2 Years

   Added to datacenter w/o                                        Cloud outside of colocation                                      35%
       physical expansion                                   35%
                                                                             Used colocation                                 32%
Cloud outside of colocation                           30%
                                                                      Add to datacenter w/o
           Used colocation                           25%                physical expansion                                 24%

      Physical expansion of                                        Consolidated datacenters                          18%
       existing data center                      22%
                                                                       Physical expansion of                 14%
  Consolidated datacenters                     16%                      existing data center
                                                                        Will not add capacity                11%
  Have not added capacity                11%
                                                                       Build new data center            6%
      Built new data center              11%
                                                                           Edge computer at             5%
         Edge computer at                                               distributed locations
      distributed locations         5%
                                                                                                0%     10%     20%     30%       40%
                     Other     0%

                              0%           20%             40%




                                                                                                                                         3
                 Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 5 of 13
    TWO STAGE POWER DISTRIBUTION




    2. Colocation providers must go up the value chain,                  Most of the smaller respondents are retail colocation service
    offering diverse services to support growth.                         customers, with less than 250kW in power provisioned.
                                                                         Approximately two-thirds of all respondents indicated that
    IT capacity is being deployed in many ways, with                     they do not yet have most of their IT power in colos.
    deployments becoming increasingly diverse and complex.
    Colocation providers must build and scale to support a               How colocation data centers are being used is also diverse.
    variety of deployments.                                              More than 40 percent of respondents indicated that they
                                                                         are using colocation facilities to back up their primary data
    Most enterprises now use a variety of data centers, with 47          centers. More than one-third indicated that colocation data
    percent using more than one type. Fifty-two percent include          centers are their primary data centers for compute and
    colocation in their mix of data centers, either exclusively or       critical infrastructure and nearly as many are using
    in combination with other types. Thirty-two percent of               colocation for cloud services. Nearly a third of respondents
    respondents are hybrid data center users, i.e. they use              are using colocation for cloud services, a growing
    enterprise data centers and others. Smaller respondents              opportunity for providers to meet customer needs and
    indicated that they have fewer owned data centers.                   differentiate their services. Smaller enterprise companies
                                                                         reported being more reliant on colocation than large
    What Types of Data Centers Are You                                   companies for backup, primary compute and cloud services.
    Currently Using?
                                                                         What Types of Data Centers Are You Currently
                                                                         Using? (by company size)
                                                 32%

                                                                               Colocation                                       31%
                                                                               Datacenter                                        35%
                    48%

                                                                         Owned Enterprise                                28 %
                                                                              Datacenter                                        35%
                                               20%
                                                                             Cloud Services
                                                                                 Outside of                        22%
        Hybrid                                                                   Colocation                      19%
        On-Premise                                                        (IaaS PaaS SaaS)
        Off-Premise
                                                                                 Managed                         19%
    How Are You Currently Using Colocation                                        Hosting                  11%
    Datacenters? (by company size)
                                                                                              0%    5% 10% 15% 20% 25% 30% 35% 40%
                      Backup Site                                 43%
                                                                                                   Revs < $1B
      Primary DC for Compute &                                                                     Revs > $1B
           Critical Infrastructure                          36%

                   Cloud Services
                (IaaS PaaS SaaS)                            31%

          Supplemental Capacity                       19%

     Network/Edge Connectivity                  12%

    High Performance Computing                  10%

                      Other (List)        4%

                                     0%        20%      40%        60%

4
             Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 6 of 13




3. Pricing models are complex and based on a                           How Are You Charged for Colocation Services?
multitude of factors, and colocation providers must
be able to demonstrate price transparency.                               Number of Racks                                                    38%

Colocation users cited 22 different combinations of services            Managed Services                                           29%
used in pricing colocation contracts. The top four services
                                                                       Metered Electricity                                         26 %
included number of racks, managed services, metered
electricity and floor space. Pricing is the biggest complaint                 Floor Space                                          26%
of colocation customers (see #10 below), and providers can
                                                                       Support Staff Labor                            18%
demonstrate higher value if they provide transparency in
how they structure their SLAs around power and                            Cross-connects                        16%
capacity usage and how they monitor and meter usage.                                Other                      12%

                                                                          Mechanical PUE            6%
                                                                         DCIM / Customer           6%
                                                                            Portal Access
                                                                                             0%   5% 10% 15% 20% 25% 30% 35% 40%




4. Colocation Providers Need To Be Able to Quickly                     What Are The Primary Reasons You Have Moved or
Support Customer Scalability                                           You Will Move to Colocation?
The need to improve capacity scalability is the number one
reason customers move to colocation. Other top reasons                        Better Future Scalability                                    34%
include edge connectivity, inability for internal staff alone to 38%      Network/ Edge Connectivity                               22%
support data center expansion, insufficient budgets for
                                                                                                  Other                     16%
enterprise data center expansion, and the need to support
new business initiatives with faster time to market.                    Staff Can’t Support Expansion                  13%
In the case of colocation companies building new data                  Data center budget Insufficient                13%
centers, scalability can be achieved by providing capacity in
                                                                                Faster Time to Market                 12%
increments, which reduces capital expense. Scalable
deployments can increase utilization rates to ensure that                 New Capabilities from M&A                   12%
capacity that might become stranded is available for sale to
                                                                        New Lines of Business Added                   11%
customers. Where white space is limited, colocation
providers have increased density to achieve higher capacity,                        Latency/Location                  10%
using technologies such as containment and different types                 To Support Burst Capacity                  9%
of power configurations.
                                                                                      To Support HPC                  8%
                                                                                                          0%     10%         20%     30%    40%




                                                                                                                                                  5
                 Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 7 of 13




    5. Colocation providers must continue                                6. Cost, Security, Internal Staffing Limit
    providing support for customers migrating                            Colocation Adoption
    critical applications.
                                                                         The move to colocation services is rife with complexity for
    Most enterprises have moved storage management, email,               managers outsourcing applications to off-site locations. It
    database services and web servers to colocation. Over the            often requires new change management procedures,
    next 12 months, applications not yet in colocation that will be      redeployment of IT personnel and changes in security
                                                                         processes and compliance.
    moved include storage management, file/print servers,
    development, IT service management and human resources.              Forty-five percent of respondents cited cost among their
                                                                         top three challenges in moving more applications to
    Which Applications Have You Already                                  colocation. Thirty-one cited security concerns and 18
    Moved To Colocation?                                                 percent cited internal staffing-constraints. Smaller
               Store Management
                                                                         companies were constrained more by staffing, while
                                                                   74%
                                                                         larger companies were constrained more by the
                            Email                                 66%    challenges of migrating cloud services and meeting
                                                                         compliance requirements.
               Database Services                             59%
                     Web Servers                             54%         What Are The Top 3 Challenges That Keep You
                                                                         From Moving More Applications To Colocation?
    Communications/Collaboration                       48%
                                                                                                   Cost                                     45%
                Networking Tools                       47%
                                                                                             Security                              31%
                    Development                    41%                               Internal Staffing                     18%
               Customer Hosting                   41%                                    Compliance                        14%
     High Performance Computing                   36%                     Migration or Cloud Systems                 13%
             Financial/Accounting                 35%                                  No Challenges                 12%

                                     0%   20%    40%     60%       80%          Change Management                    12%

    Over The Next 24 Months, Which Applications                            Incompatible Architectures                11%
    Will You Move To Colocation That Are Not In                                             Location                 10%
    Colocation Today?
                                                                                                          0%   10%     20%       30% 40%   50%
              Store Management                               10%
                 File/Print Server                           10%
                                                                         Top Challenges To Using More Colocation
                            Other                            9%
                                                                         Sampling of Comments
                    Development                              8%
                                                                         yy "Cost, Change management, Incompatible
          IT Service Management                              8%
                                                                            architectures."
               Human Resources                               8%
                                                                         yy "Change management, migration of cloud systems,
    Communications/Colaboration                              8%             internal staffing."
               Networking Tools                              8%          yy "Cost, location, siloed processes."
                  Data Analytics                             8%          yy "Security, change management, development of
                     Web servers                  7%                        automated application management."

                         Intranet                 7%                     yy "Internal staffing."

                                     0%     5%         10%         15%

6
             Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 8 of 13




7. Colocation providers wanting to pursue larger customers must support more demanding requirements
– and still compete on price.
Price and security are the top selection criteria for potential customers evaluating colocation providers, with the two criteria
nearly of equal importance. Larger companies have more factors of importance than smaller companies, with seven factors
selected in the top five by more than 30% of respondents. For smaller companies, power reliability and capacity scalability round
out their top criteria.

What Are The Top Factors You Use In Selecting Your Colocation Provider?

                                                                                                                               77%
                                         Price
                                                                                                                     69%

                                      Security                                                                                 77%
                                                                                                                         73%
                                                                                                39%
                             Power Reliability
                                                                                                 44%
                                                                                    38%
                          Capacity Scalability
                                                                                            49%
                                                                               30%
                        Geographic Proximity
                                                                                           39%

                 Connectivity/Carrier Diversity                                29%
                                                                                     36%
                                                                               30%
                                   Compliance
                                                                                     36%

           Facility Management & Maintenance                                   27%
                                                                               26%
                                                                               26%
  Access to Managed Hosting or Cloud Services
                                                                        21%
                                                                        21%
                                       Latency
                                                                                    33%
                                                                       15%
                                  Build to Suit
                                                                               28%

                                 Tier 1 Access                   14%
                                                       5%

                                Remote Hands                     14%
                                                  0%

Customer Portal for Monitoring and Management                    14%
                                                            8%

                                                  0%    10%       20%         30%         40%          50%   60%   70%     80%       90%




                                                                                                                                           7
                 Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 9 of 13




    8. Colocation has important benefits, but providers must mitigate the culture shock for IT managers
    of outsourcing operations.
    As most customers of colocation are small companies and relatively new at outsourcing their IT operations, they like the improved
    security and reliability offered by colocation providers, and the fact they no longer have to maintain infrastructure. However,
    outsourcing IT is a culture shock to them, and many expressed concerns about access, distance to their facility and a sense of
    loss of control over their IT operations.

    Which Aspect Of Your Colocation Data Center                          Which Aspect Of Your Colocation Data Center
    Or Service Do You Like The Least?                                    Or Service Do You Like The Most?
    A Sampling Of Comments                                               A Sampling Of Comments
    yy"Being at the mercy of an outside company to respond               yy"Backup, control and maintenance handled for us, Large
      promptly to our needs."                                              amounts of data sound and secure."

    yy"Having to drive out there to make physical changes."              yy"Ability to flex capacity with speed and no major
                                                                           cost outlay."
    yy"Lack of operational control."
                                                                         yy"The abstraction from specific deployment types,
    yy"Recurring costs of seemingly one-time installations such            and the ability to take advantage of the constant
      as cross connects. Also older colo facilities that cannot            industry improvements in the world of container and
      bill actual power usage."                                            virtual management."
    yy"Slow response for smart-hands assistance."                        yy"Reliability and centralized access to cloud networks."
    yy"1000 miles away makes it harder to manage.                        yy"Traveling to the colocation site in Frankfurt."
      Too far away."

    9. Customer expectations generally are being met.
    More than 70 percent indicated that their expectations were currently met by colo usage, with respondents saying top advantages
    include disaster recovery improvement; lower, more predictable costs; better security; easier scalability; improved backup and
    staffing expertise listed as the top advantages. Larger companies were less satisfied than smaller companies.

    Were Your Expectations Met For Using                                 Were Your Expectations Met For Using A
    A Colocation Data Center?                                            Colocation Data Center? (by company size)


                                                                                                                                   75%
                                                                               Yes
                                                                                                                        58%

                                72%
                                                                         Somewhat                      23%
                                                                                                             36%



                                                                                No    2%
                  25%                                                                        6%


                                                                                     0%     10%   20%   30% 40% 50% 60%       70% 80%
                           3%
      Yes                                                                                 Revs < $1B
      No                                                                                  Revs > $1B
      Somewhat

8
              Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 10 of 13




10. Customers aren’t afraid to change providers.                 11. Colocation providers would benefit by
                                                                 engaging third-party IT consultants as part of their
Most colocation users indicate that they have not changed
                                                                 business development programs.
providers, but they are not afraid to change. Having used
colocation services longer, larger enterprises are more likely   While nearly two-thirds of respondents rely on internal
to have switched providers than smaller companies. Pricing,      personnel to make recommendations for moving to
cost and inability to meet capacity needs were mentioned as      colocation, nearly one-third use IT consultants when
the key reasons for making changes. Thirty-six listed cost or    researching potential partners. Within the company itself, IT
pricing as the key driver for changing providers.                Managers/Directors and CIOs are primarily involved in the
                                                                 selection and final decision processes. With C-level
Have You Ever Switched Colocation Providers?                     executives making decisions, colos must focus on
                                                                 making the business case first while providing technical
                                                                 specs second.
                                     22%

                                                                 Who Do You Rely On For Evaluating Colocation Or
                                                                 Other Off-Premise Solutions?
                         78%
                                                                      Internal Personnel                                 66%
              No                                                           IT Consultant                   31%
              Yes
                                                                                  Peers                19%
Have You Ever Switched Colocation Providers
(by company size)                                                   Business Consultant          8%

                                                                       Engineering Firm          7%
                               21%
        Yes
                               33%
                                                                 Commercial Real Estate         3%

                                                                                  Other         2%
                                           79%
        No
                                           67%
                                                                                           0%        20%     40%   60%    80%

              0%     20%   40% 60% 80% 100%

                    Revs < $1B
                    Revs > $1B



Why They Changed Providers
Sampling of Comments

yy"Issues with support and pricing. Being charged a lot for
  small requests."

yy"Pricing model and capacity availability."

yy"SLA not met."

yy"Better price, newer data center."

yy"Merger of colocation provider."

                                                                                                                                 9
                 Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 11 of 13




     Section III: Conclusion                                          Companies moving to colocation need a higher degree of
                                                                      hand-holding to smooth the process of migrating
     The Vertiv survey indicates general satisfaction with current    operations and applications to outsourced data centers.
     colocation services among enterprise end user customers,         Well-defined SLAs and transparent pricing can help alleviate
     and validates the trend reported by other sources that the       concerns. Customers expressed satisfaction with providers
     use of colocation will increase in the coming years.             who offered exemplary support services. Providing highly
     Colocation providers enjoy a high                                personalized services can separate smaller colocation
     retention rate – three-quarters of users have not changed        providers from the very large cloud hosting companies.
     providers. That is due in part to customer expectations          Customizing SLAs and adding cloud services are ways to
     having been met.                                                 attract and retain new business.
     However, the early stages of colocation deployment are now       Vertiv believes that innovations in power, cooling and data
     over for most companies, and they are looking at future IT       center management infrastructure can play an important
     application deployments in colocation and the cloud that are     role in keeping colocation provider costs in line, enhancing
     more diverse, complex and business critical. Colocation          revenue and profitability and ensuring continued protection
     providers will have to differentiate themselves with new         of increasingly complex IT applications. Importantly, new
     services, especially around the cloud, will have to offer a      infrastructure technologies that reduce operational costs,
     greater number of services to capture larger customers, and      eliminate stranded power and cooling capacity, reduce the
     will have to demonstrate price transparency to retain            maintenance burden and provide greater insight and control
     customers. Price will likely remain among the top criteria for   of data center conditions can help colocation providers
     selecting colocation providers.                                  operate at peak performance. In turn, they can improve
                                                                      customer SLAs and enhance profitability and be more
     This complexity will also likely mean that smaller companies
                                                                      attractive to potential new customers.
     will continue relying on outside IT consultants in selecting
     colocation providers, and providers would be well served
     to identify these consultants and nurture relationships
     with them.
     Both colocation providers and their customers continually
     seek ways to reduce operating costs. While reliability is
     critical to the colocation business and important to
     customers, it is also a feature common to the offerings of
     most colocation providers. Customers are more concerned
     with whether a given provider can support capacity
     scalability and meet security requirements as IT operations
     grow in complexity.




10
Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 12 of 13




                                                                         11
                         Case 2:18-cv-00738-KJD-CWH Document 21-16 Filed 04/24/19 Page 13 of 13




VertivCo.com                   | Vertiv Headquarters, 1050 Dearborn Drive, Columbus, OH, 43085, USA
© 2017 Vertiv Co. All rights reserved. Vertiv and the Vertiv logo are trademarks or registered trademarks of Vertiv Co. All other names and logos referred to are trade names, trademarks or registered trademarks of their respective owners. While every precaution
has been taken to ensure accuracy and completeness herein, Vertiv Co. assumes no responsibility, and disclaims all liability, for damages resulting from use of this information or for any errors or omissions. Specifications are subject to change without notice.


SL-24695 (R08-17)
Case 2:18-cv-00738-KJD-CWH Document 21-17 Filed 04/24/19 Page 1 of 34




     EXHIBIT O
                                                                             FILED: 1/14/2019 1:19 PM
 Case
   Case
      4:19-cv-00043-ALM
         2:18-cv-00738-KJD-CWH
                          Document
                                Document
                                   3 Filed 21-17
                                           01/17/19
                                                  Filed
                                                      Page
                                                        04/24/19
                                                           1 of 0
                                                                33PageID
                                                                   Page
                                                                    PageID
                                                                David      2#:
                                                                             of#:34142
                                                                      Trantham
                                                                             Denton County District Clerk
                                                                             By: Shelbi Malatin, Deputy

                                          19-0342-442
                                CAUSE NO. ______________

 CYRUSONE LLC and                                   §    IN THE DISTRICT COURT
 CYRUSONE, INC.,                                    §
                                                    §
                Plaintiffs,                         §
 v.                                                 §    DENTON COUNTY, TEXAS
                                                    §
 STUART LEVINSKY,                                   §
                                                    §
                                                    §
                Defendant.                          §    ____ JUDICIAL DISTRICT

        PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
       FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF

       Plaintiffs CyrusOne, Inc. and CyrusOne LLC (collectively, “CyrusOne”) file the following

Original Verified Petition and Application for Temporary Restraining Order and Injunctive Relief

against Stuart Levinsky, and for causes of action would respectfully show the Court as follows:

                                          1.
                               DISCOVERY CONTROL PLAN

       1.1.    Plaintiffs intend to conduct discovery under Level 2 pursuant to Texas Rule of Civil

Procedure 190.3, subject to any Court order expediting discovery in this matter.

                                          2.
                              STATEMENT OF RELIEF SOUGHT

       2.1.    Plaintiffs seek monetary relief over $1,000,000.00. Tex. R. Civ. P. 47(c)(5). Such

damages are within the jurisdictional limits of this Court.

                                            3.
                                   PARTIES AND SERVICE

       3.1.    Plaintiff CyrusOne, Inc. is a Maryland corporation that is authorized to do business

and has its principal place of business in Texas.

       3.2.    Plaintiff CyrusOne LLC is a Delaware limited liability company that is authorized

to do business and has its principal place of business in Texas.


PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                        PAGE 1
 Case
   Case
    Case
      4:19-cv-00043-ALM
         2:18-cv-00738-KJD-CWH
          4:19-cv-00043 Document
                          Document
                                Document
                                 1 3 Filed
                                      Filed01/17/19
                                            21-17
                                            01/17/19Filed
                                                      Page
                                                        Page
                                                          04/24/19
                                                            9 2ofof7033PageID
                                                                        Page
                                                                        PageID
                                                                             3#:
                                                                              of#:9
                                                                                  34143



       3.3.     Defendant Stuart Levinsky (“Levinsky”) is an individual and former employee of

CyrusOne. Levinsky is a resident of Seattle, Washington. His home address is 3720 60th Ave. SW,

Seattle, WA 98116. Levinsky may be served personally at his home address, or wherever else he

may be found.

                                            4.
                                 JURISDICTION AND VENUE

       4.1.     Jurisdiction is proper in this Court pursuant to the relevant portions of the Texas

Constitution, the Texas Government Code, other applicable law, and the Employment Agreements

(defined below) in which the parties submitted to the exclusive jurisdiction of the state or federal

courts located in Denton County, Texas. This Court has jurisdiction over the subject matter of the

claims in this lawsuit and the amount in controversy is in excess of the minimum jurisdictional

limits of the Court.

       4.2.     Venue is proper in Denton County, Texas pursuant to the forum selection clauses

contained in the Employment Agreements (defined below).

                                           5.
                                  FACTUAL BACKGROUND

       5.1.     This dispute arises out of former CyrusOne employee Stuart Levinsky’s resignation

from CyrusOne and his decision to breach the legal duties he owed to CyrusOne by joining a direct

competitor, Switch, Inc. (“Switch”).

       5.2.     CyrusOne is a global data operator, with a portfolio network of more than 45 data

centers in key North American, European, South American and Asian markets designed to meet

the needs of many of the world’s leading enterprise, technology and cloud computing companies.

CyrusOne provides high-quality colocation with robust connectivity and the flexibility businesses

need to scale for future growth. To this end, data center and connectivity products and services are

intimately linked in that customers in the industry both (a) lease data center capacity and also

PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                       PAGE 2
 Case
   Case
      4:19-cv-00043-ALM
         4:19-cv-00043 Document
         2:18-cv-00738-KJD-CWH
                          Document
                                1Document
                                   3Filed
                                       Filed
                                          01/17/19
                                             21-17
                                             01/17/19
                                                    Filed
                                                    PagePage
                                                          04/24/19
                                                           10 3ofof7033PageID
                                                                        Page
                                                                        PageID
                                                                             4#:
                                                                              of#:34
                                                                                  10144



(b) purchase connectivity services. Customers also turn to CyrusOne to gain flexible access to

additional data-center capacity for their private cloud requirements.

       5.3.    Levinsky was hired by CyrusOne on or about September 30, 2012. Before his

resignation on or about November 9, 2018, he served as Vice President of Cloud and Global

Accounts for CyrusOne. During his tenure at CyrusOne, he served as the general manager of

CyrusOne’s Phoenix campus and helped develop that into one of the most successful campuses in

the Company’s portfolio. He was involved in selling to many of the largest companies in the

world. Approximately 90% of the customers in the Phoenix location are headquartered outside of

Arizona. Levinsky was successful attracting these customers to the Phoenix campus and was

actively competing against many competitors, including Switch. Levinsky deemed Switch to be

one of CyrusOne’s strongest competitors. Levinsky was one of the most successful sales executive

at CyrusOne and was one the most highly compensated employees in the Company. He was chosen

in 2017 to lead the company’s new strategic cloud initiative based in Seattle, Washington. Given

his executive sales leadership position, Levinsky was intimately involved in all aspects of

CyrusOne’s strategy, customer relationships, pricing information, build costs, and other

competitively sensitive information. Levinsky was also involved in CyrusOne’s design and

construction techniques and supply chain management, all of which provide competitive

advantages that CyrusOne enjoys against its competition across the United States.

       5.4.    CyrusOne requires certain employees to sign non-disclosure, non-solicitation, and

non-competition agreements as part of the Company’s efforts to protect its confidential

information and goodwill, and to maintain its competitive position.

       5.5.    On or about March 25, 2013, Levinsky entered into a Non-Disclosure and Non-

Competition Agreement with CyrusOne (“2013 Agreement”). A true and correct copy of that



PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                   PAGE 3
 Case
   Case
      4:19-cv-00043-ALM
         4:19-cv-00043 Document
         2:18-cv-00738-KJD-CWH
                          Document
                                1Document
                                   3Filed
                                       Filed
                                          01/17/19
                                             21-17
                                             01/17/19
                                                    Filed
                                                    PagePage
                                                          04/24/19
                                                           11 4ofof7033PageID
                                                                        Page
                                                                        PageID
                                                                             5#:
                                                                              of#:34
                                                                                  11145



Agreement is attached to this Petition as Exhibit A. In that Agreement, Levinsky acknowledged

that, in the course of his employment, he would be entrusted with, have access to, and obtain

goodwill belonging to the Company and intimate, detailed, and comprehensive knowledge of

confidential, proprietary, and/or trade secret information to which he did not previously have or

have access to:

       Employee acknowledges that in the course of employment with the Company,
       Employee will be entrusted with, have access to and obtain goodwill belonging to
       the Company and intimate, detailed, and comprehensive knowledge of confidential,
       proprietary, and/or trade secret information (“Information”) that Employee did not
       have or have access to prior to signing this Agreement, including some or all of the
       following: (1) information concerning the Company’s products and services; (2)
       information concerning the Company’s customers, suppliers and employees; (3)
       information concerning the Company’s advertising and marketing plans; (4)
       information concerning the Company’s strategies, plans, goals, projections, and
       objectives; (5) information concerning the Company’s research and development
       activities and initiatives; (6) information concerning the strengths and weaknesses
       of the Company’s products or services; (7) information concerning the costs, profit
       margins, and pricing associated with the Company’s products or services; (8)
       information concerning the Company’s sales strategies, including the manner in
       which it seeks to position its products and services in the market; (9) financial
       information concerning the Company’s business, including budgets and margin
       information, and (10) other information considered confidential by the Company.
       Employee may also be entrusted with and have access to Third Party Information.
       The term “Third Party Information” means confidential or trade secret information
       that the Company may receive from third parties or information which is subject to
       a duty on the Company’s part to maintain the confidentiality of such Third Party
       Information and to use it only for limited purposes.

2013 Agreement, ¶ 2.

       5.6.       Levinsky agreed that that information was competitively valuable, to keep that

information confidential, to not use or disclose that information to third parties (except to perform

his job for CyrusOne), and to return to CyrusOne all company property upon the termination of

his employment with CyrusOne:

       3.     Employee agrees that the Information and goodwill are highly valuable,
       provide a competitive advantage to the Company and allow Employee a unique
       competitive opportunity and advantage in developing business relationships with


PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                         PAGE 4
 Case
   Case
      4:19-cv-00043-ALM
         4:19-cv-00043 Document
         2:18-cv-00738-KJD-CWH
                          Document
                                1Document
                                   3Filed
                                       Filed
                                          01/17/19
                                             21-17
                                             01/17/19
                                                    Filed
                                                    PagePage
                                                          04/24/19
                                                           12 5ofof7033PageID
                                                                        Page
                                                                        PageID
                                                                             6#:
                                                                              of#:34
                                                                                  12146



       the Company’s current or prospective customers in the industry. Employee further
       agrees that, given the markets in which the Company competes, confidentiality of
       the Information is necessary without regard to any geographic limitation.

       4.      Both during and after Employee’s employment with the Company,
       Employee agrees to retain the Information in absolute confidence and not to use the
       Information, or permit access to or disclose the Information to any person or
       organization without the Company’s express written consent, except as required for
       Employee to perform Employee’s job with the Company. Employee further agrees
       not to use the goodwill for the benefit of any person or entity other than the
       Company. Employee hereby agrees that upon cessation of Employee’s
       employment, for whatever reason and whether voluntary or involuntary, or upon
       the request of the Company at any time, Employee will immediately surrender to
       the Company all of the property and other things of value in Employee’s possession
       or in the possession of any person or entity under Employee’s control that are the
       property of the Company, including without any limitation all personal notes,
       drawings, manuals, documents, photographs, or the like, including copies and
       derivatives thereof, relating directly or indirectly to any Information or New
       Developments, or relating directly or indirectly to the business of the Company.

2013 Agreement, ¶¶ 3-4.

       5.7.    In order to ensure enforcement of the confidentiality obligations set out above,

prevent unfair competition, and protect CyrusOne’s legitimate business interest, Levinsky also

agreed to certain restrictive covenants:

       5.      Employee recognizes the need of the Company to prevent unfair
       competition and to protect the Company’s legitimate business interests. Therefore,
       ancillary to the otherwise enforceable agreements set forth in this Agreement, and
       to avoid the actual or threatened misappropriation of the Information or goodwill,
       Employee agrees to the restrictive covenants set forth in this Agreement.
       Accordingly, Employee agrees that, during Employee’s employment and for a
       period of one year following Employee’s termination or separation (for any reason),
       Employee will not accept employment or engage in any business activity (whether
       as a principal, partner, joint venturer, agent, employee, salesperson, consultant,
       independent contractor, director or officer) with a “Competitor” of the Company
       where such employment or activity would involve Employee:

               (i) providing, selling or attempting to sell, or assisting in the sale or
               attempted sale of, any services or products competitive with or similar to
               those services or products with which Employee had any involvement,
               and/or regarding which Employee had any Information, during Employee’s
               employment with the Company (including any products or services being



PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                        PAGE 5
Case
  Case
     4:19-cv-00043-ALM
        4:19-cv-00043 Document
        2:18-cv-00738-KJD-CWH
                         Document
                               1Document
                                  3Filed
                                      Filed
                                         01/17/19
                                            21-17
                                            01/17/19
                                                   Filed
                                                   PagePage
                                                         04/24/19
                                                          13 6ofof7033PageID
                                                                       Page
                                                                       PageID
                                                                            7#:
                                                                             of#:34
                                                                                 13147



              researched or developed by the Company during Employee’s employment
              with the Company); or

              (ii) providing or performing services that are similar to any services that
              Employee provided to or performed for the Company during Employee’s
              employment with the Company.

       For purposes of this provision, a “Competitor” is any business or entity that, at any
       time during the one-year period following Employee’s separation from
       employment, provides or seeks to provide, any products or services similar or
       related to any products sold or any services provided by the Company.
       “Competitor” includes, without limitation, any company or business that provides
       data colocation and related services to businesses or entities.

       The restrictions set forth in this paragraph will be limited to the geographic areas
       (i) where Employee performed services for the Company, (ii) where Employee
       solicited or served the Company’s customers or clients, or (iii) otherwise impacted
       or influenced by Employee’s provision of services to the Company.

       6.      During Employee’s employment and for a period of one year following
       Employee’s termination or separation from the Company for any reason, Employee
       will not, for the purpose of doing competitive business, directly or indirectly,
       through any person or entity, communicate with (i) any of the Company’s
       customers known to Employee during his employment with the Company and from
       which the Company generated revenue during the one-year period preceding
       Employee’s termination or separation; or (ii) any prospective customers known to
       Employee during the one-year period prior to Employee’s termination or
       separation, for the purpose or intention of attempting to sell any Competitor’s
       products or services or attempting to divert business of said customer or prospective
       customer from the Company to a Competitor.

2013 Agreement, ¶¶ 5-6.

       5.8.    Because of the importance of the obligations set out in the Agreement, Levinsky

further agreed that any breach or threatened breach of the Agreement could result in material

damage and immediate and irreparable harm to CyrusOne:

       Employee further agrees that any breach or threatened breach of this Agreement
       would result in material damage and immediate and irreparable harm to the
       Company. Employee further agrees that any breach of the covenant not to compete
       described herein would result in the inevitable disclosure of Company’s
       confidential, proprietary and trade secret Information. Employee therefore agrees
       that the Company, in addition to any other rights and remedies available to it, shall
       be entitled to obtain an immediate injunction, whether temporary, preliminary, or


PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                          PAGE 6
 Case
   Case
      4:19-cv-00043-ALM
         4:19-cv-00043 Document
         2:18-cv-00738-KJD-CWH
                          Document
                                1Document
                                   3Filed
                                       Filed
                                          01/17/19
                                             21-17
                                             01/17/19
                                                    Filed
                                                    PagePage
                                                          04/24/19
                                                           14 7ofof7033PageID
                                                                        Page
                                                                        PageID
                                                                             8#:
                                                                              of#:34
                                                                                  14148



       permanent, in the event of any such breach or threatened breach by Employee.
       Employee acknowledges that the prohibitions and obligations contained in this
       Agreement are reasonable and do not prevent Employee’s ability to use Employee’s
       general abilities and skills to obtain gainful employment. Therefore, Employee
       agrees that Employee will not sustain monetary damages in the event that Company
       obtains a temporary, preliminary or permanent injunction to enforce this
       Agreement.

2013 Agreement, ¶ 14.

       5.9.    The Agreement also contemplated that Levinsky may enter into other agreements

with CyrusOne that contain restrictive covenants, and Levinsky agreed that, if the restrictions in

other agreements were broader in scope, the broader agreement would control:

       If any of the provisions in this Agreement conflict with similar provisions in any
       other document or agreement related to Employee’s employment with Company,
       the provisions of this Agreement will apply; provided, however, if the restrictions
       set forth in the other document or agreement at issue are broader in scope than those
       in this Agreement and are enforceable under applicable law, those restrictions will
       apply. . . .

2013 Agreement, ¶ 17.

       5.10. On or about March 9, 2017, Levinsky entered into a Non-Disclosure and Non-

Competition Agreement in connection with his acceptance of a Time-Based Restricted Stock Unit

Award Under the Provisions of the CyrusOne Restated 2012 Long Term Incentive Plan, under

which Levinsky was awarded certain Restricted Stock Units of the common stock of CyrusOne,

Inc. A true and correct copy of that award and the accompanying Non-Disclosure and Non-

Competition Agreement to which he agreed is attached to this Petition as Exhibit B. The restrictive

covenants set out in the Non-Disclosure and Non-Competition Agreement attached to the 2017

Restricted Stock Unit Award are substantially similar to the restrictive covenant set out in the 2013

Agreement. (The 2017 Non-Disclosure and Non-Competition Agreement and the 2013 Agreement

will collectively be referred to as the “Employment Agreements.”)




PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                          PAGE 7
 Case
   Case
      4:19-cv-00043-ALM
         4:19-cv-00043 Document
         2:18-cv-00738-KJD-CWH
                          Document
                                1Document
                                   3Filed
                                       Filed
                                          01/17/19
                                             21-17
                                             01/17/19
                                                    Filed
                                                    PagePage
                                                          04/24/19
                                                           15 8ofof7033PageID
                                                                        Page
                                                                        PageID
                                                                             9#:
                                                                              of#:34
                                                                                  15149



       5.11. While employed by CyrusOne, Levinsky was entrusted with and had access to

CyrusOne’s confidential information as described and defined by the Employment Agreements.

Indeed, Levinsky was a key member of CyrusOne’s management team and responsible for

relationships with customers that counted among its largest and most important accounts. All of

the confidential information as described and defined by the Employment Agreements was of such

a confidential and sensitive nature that disclosing it to a competitor would put CyrusOne at a

competitive disadvantage.

       5.12. Levinsky resigned his employment with CyrusOne on November 9, 2018. He did

not return his company issued laptop, despite statements to CyrusOne that he would, and he may

still maintain access to CyrusOne files and data. Upon information and belief, Levinsky has

improperly retained and used CyrusOne’s confidential and trade secret information. In fact,

Levinsky’s CyrusOne laptop connected to the public internet as recently as January 3, 2019.

       5.13. The wrongful retention and use of Levinsky’s CyrusOne laptop on January 3, 2019,

is especially suspicious because, Levinsky recently disclosed that, as of January 2, 2019, he

commenced employment with one of CyrusOne’s direct competitors—Switch.

       5.14. Levinsky had not previously stated that, after his departure from CyrusOne, he

intended to join a direct competitor. Nevertheless, on January 11, 2019, Levinsky informed

CyrusOne that, effective January 2, 2019, he had commenced employment with Switch as an

officer in its Connectivity Division.

       5.15. Switch has acknowledged in public filings with the Securities and Exchange

Commission that it competes with CyrusOne. Specifically, in a recent 10-K report, Switch stated

as follows: “We offer a broad range of data center services and, as a result, we may compete with

a wide range of data center service providers for some or all of the services we offer. We face



PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                    PAGE 8
 Case
  Case
   Case
      4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                      Filed
                                         01/17/19
                                           21-17
                                            01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         16 9ofof7033PageID
                                                                     Page
                                                                      PageID
                                                                          10#:of
                                                                              #:16
                                                                                 34
                                                                                  150



competition from numerous developers, owners and operators in the data center industry, including

. . . CyrusOne, Inc.”

       5.16. Levinsky’s work for Switch in its Connectivity Division entails work for a

Competitor (as that term is defined in Levinsky’s restrictive covenants) (a) providing, selling or

attempting to sell, or assisting in the sale or attempted sale of, services and products competitive

with or similar to those services or products with which Levinsky had involvement, or regarding

which Levinsky had CyrusOne protected information, during his employment with CyrusOne, and

(b) providing or performing services that are similar to services that Levinsky provided to or

performed for the CyrusOne during his employment with the CyrusOne. Indeed, over the course

of his career at CyrusOne, Levinsky sold connectivity services alongside leasing data center

capacity and fully understands that both of these products are intimately linked. As explained

above, data center and connectivity products and services are intimately linked in that customers

both (a) lease data center capacity and also (b) purchase connectivity services. Levinsky fully

understands how these products are sold jointly together, and Switch too recognizes that its

connectivity offerings are important in terms of attracting customers.

       5.17. Moreover, Levinsky’s work for Switch in its Connectivity Division entails work

for a Competitor in areas (a) where Levinsky performed services for the CyrusOne, (b) where

Levinsky solicited or served CyrusOne’s customers or clients, or (c) otherwise impacted or

influenced by Levinsky’s provision of services to the CyrusOne.

       5.18. Levinsky’s role at CyrusOne was to sell data center services, telecommunication

services, and other types of services offered by CyrusOne, to its customers. Levinsky repeatedly

acknowledged during his employment with CyrusOne that Switch was a direct and vigorous




PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                       PAGE 9
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         1710
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       11#:of#:17
                                                                               34151



competitor, and that CyrusOne and Switch directly competed against one another for specific

customers.

       5.19. Indeed, while CyrusOne has data centers in various specific locations in, for

example the United States, those data centers provide connectivity and cloud solutions (i.e.,

products and services) for CyrusOne customers who desire to obtain CyrusOne’s assistance to

serve the customers’ own networking needs over broad geographical areas, as most customers

make data center location decisions that are not solely dependent upon geographic location for a

variety of reasons. Switch’s customers are also broadly located in geographical areas even where

Switch does not have a physical location.

       5.20. Levinsky’s work for Switch thus violates his obligations under the Employment

Agreements.

                                         6.
                           COUNT 1 – BREACH OF CONTRACT

       6.1.   CyrusOne incorporates by reference and re-alleges each allegation contained in the

above-numbered paragraphs.

       6.2.   CyrusOne and Levinsky are parties to valid and enforceable contracts entered into

during Levinsky’s employment.

       6.3.   CyrusOne performed its obligations under the Employment Agreements and all

conditions precedent have occurred or, in the alternative, have been waived.

       6.4.   Despite agreeing to the contractual obligations and prohibitions described above,

Levinsky has violated the terms of the Employment Agreements.

       6.5.   Levinsky breached the Employment Agreements by (i) retaining confidential and

proprietary information without CyrusOne’s written authorization; and (ii) going to work for

Switch immediately following his resignation from CyrusOne.


PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                  PAGE 10
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         1811
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       12#:of#:18
                                                                               34152



        6.6.    CyrusOne has been and continues to be damaged by Levinsky’s actions and

conduct in an undetermined amount of damages to its business including, but not limited to, lost

profits, loss of clients, and loss of business opportunities.

        6.7.    As a direct and proximate result of Levinsky’s breach of the Employment

Agreements, CyrusOne has suffered and will continue to suffer, immediate and irreparable injury,

the exact extent, nature, and amount of which is currently impossible to ascertain.

                                          7.
                               REQUEST FOR REFORMATION

        7.1.    To the extent that the Court should find that any term or provision, or portion of a

term or provision, of the Employment Agreements is unenforceable as a matter of law or public

policy, CyrusOne requests that the Court modify any such term or provision, or portion of a term

or provision, as may be necessary.

                                             8.
                                   COUNT 2 – CONVERSION

        8.1.    CyrusOne incorporates by reference and re-alleges each allegation contained in the

above-numbered paragraphs.

        8.2.    Levinsky has wrongfully exercised dominion and control over CyrusOne’s

property for his own benefit, use, and enjoyment.

        8.3.    As a direct and proximate result of Levinsky’s wrongful conduct, CyrusOne has

suffered and will continue to suffer, immediate and irreparable injury, the exact extent, nature, and

amount of which is currently impossible to ascertain.

                                    9.
               APPLICATION FOR TEMPORARY RESTRAINING ORDER
                         AND TEMPORARY INJUNCTION

        9.1.    CyrusOne incorporates by reference and re-alleges each allegation contained in the

above-numbered Paragraphs.

PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                       PAGE 11
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         1912
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       13#:of#:19
                                                                               34153



       9.2.    CyrusOne further moves the Court for the entry of a Temporary Restraining Order

as well as a Temporary Injunction to maintain the status quo and (i) to prevent Levinsky or anyone

else acting in concert or participation with him from directly or indirectly soliciting any customer

of CyrusOne during the one-year time frame provided by the Employment Agreements; (ii) to

prevent Levinsky or anyone acting in concert or active participation with him from using

CyrusOne’s confidential and proprietary information including, but not limited to information

retained by Levinsky following the termination of his employment; and (iii) to prevent Levinsky

or anyone acting in concert or active participation with him from further breaching the

Employment Agreements or facilitating any breach of the Employment Agreements by Levinsky.

       9.3.    CyrusOne has shown a probability of recovery on the merits of its claims based on

Levinsky’s ongoing breach of the Employment Agreements and conversion of CyrusOne’s

property. Specifically as to the breach of the Employment Agreements, they contain promises that

Levinsky would obtain and receive CyrusOne’s goodwill and confidential, proprietary, and/or

trade secret information; Levinsky in fact received such consideration; in exchange, Levinsky

promised to keep that information confidential and not use that information for any person or entity

other than CyrusOne and to return such information upon the termination of his employment; and

to enforce that promise, Levinsky agreed to the restrictive covenants described above. Further the

restrictions in the Agreements are reasonably calculated to protect CyrusOne’s legitimate business

interests and are reasonable in time, geography and scope of activity restrained. Alternatively, to

the extent they are not reasonable in time, geography and scope, CyrusOne only seeks to enforce

them to the extent they are reasonable.

       9.4.     CyrusOne faces probable imminent, ongoing, and irreparable injury for which

there is no adequate remedy at law. The harm that will be caused to CyrusOne by Levinsky’s



PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                      PAGE 12
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2013
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       14#:of#:20
                                                                               34154



breach of his non-solicitation, non-disclosure, and non-compete obligations is imminent because

Switch is a competitor of CyrusOne. Should injunctive relief not be entered, in all probability,

Levinsky will interfere with CyrusOne’s business by breaching his legal obligations to CyrusOne.

Such interference will permanently impair and irreparably harm CyrusOne’s ability to compete in

the marketplace, a harm that is difficult to measure and which cannot be readily repaired.

Moreover, Levinsky is an individual and would likely be unable to satisfy any money judgment

entered against him. Accordingly, absent injunctive relief by this Court, CyrusOne will suffer

irreparable injury for which there is no adequate remedy at law.

       9.5.    Finally, Levinsky expressly acknowledged and agreed in his Employment

Agreements that CyrusOne would suffer imminent and irreparable harm if he violated the non-

competition and non-solicitation provisions, and he agreed that CyrusOne would be entitled to

injunctive relief if he violated such provisions. Moreover, CyrusOne is entitled to temporary and

permanent injunctive relief pursuant to Tex. Bus. & Comm. Code, §§ 15.50-15.52, and has

satisfied the standards for injunctive relief contained therein

       9.6.    CyrusOne is ready and willing to post a bond as required by law. For the reasons

stated herein, CyrusOne respectfully requests that the Court enter a Temporary Restraining Order

(and subsequently, a Temporary Injunction) enjoining Levinsky, his agents, employees,

representatives, attorneys, and those in active concert or participation with him who receive actual

notice of the Temporary Order:

               (a) from providing, selling or attempting to sell, or assisting in the sale or
               attempted sale of, any services or products competitive with or similar to
               those services or products with which Levinsky had any involvement,
               and/or regarding which Levinsky had any CyrusOne Confidential
               Information, during his employment with CyrusOne (including any
               products or services being researched or developed by CyrusOne during
               Levinsky’s employment with CyrusOne) anywhere within the United
               States;


PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                       PAGE 13
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2114
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       15#:of#:21
                                                                               34155




               (b) from providing or performing services anywhere within the United
               States that are similar to any services that Levinsky provided to or
               performed for the CyrusOne during his employment with CyrusOne;

               (c) from communicating with (i) any of the CyrusOne’s customers known
               to Levinsky during his employment with CyrusOne and from which
               CyrusOne generated revenue during the one-year period preceding
               Levinsky’s termination or separation for the purpose of doing competitive
               business, directly or indirectly, through any person or entity, or (ii) any
               prospective customers known to Levinsky during the one-year period prior
               to his termination or separation, for the purpose or intention of attempting
               to sell any of Switch’s products or services or attempting to divert business
               of said customer or prospective customer from CyrusOne to Switch;

               (d) from disclosing any confidential or proprietary information regarding
               CyrusOne, its customers, and its working relationships with its customers
               to any third party, including to Switch; and

               (e) to return to CyrusOne, through delivery to CyrusOne’s counsel of
               record, any CyrusOne property in Levinsky’s possession, custody, or
               control and all documents, files, data, and electronic transmissions or copies
               thereof, constituting, containing, embodying, or based upon any of
               CyrusOne’s Confidential Information immediately upon notice of the entry
               of this Order.

       9.7.    Severe harm will be sustained by CyrusOne if Levinsky is not restrained as

requested.

       9.8.    Levinsky is not likely to be prejudiced by such an injunction. Indeed, Levinsky

expressly agreed on multiple occasions that violation of the non-disclosure, non-solicitation, and

non-competition provisions of the Employment Agreements would entitle CyrusOne to an

injunction as a matter of right. Thus, the balancing of hardships favors the issuance of the requested

temporary restraining order. Further, a temporary injunction will not impose an undue hardship on

Levinsky because he can continue to seek a livelihood by methods that do not violate the terms of

the Employment Agreements.




PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                        PAGE 14
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2215
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       16#:of#:22
                                                                               34156



        9.9.       Finally, issuing the requested temporary restraining order will maintain the last

legal status quo until such time as this Court can take evidence to determine whether to issue a

temporary injunction to protect CyrusOne’s rights.

        9.10. For the reasons stated above, CyrusOne moves the Court for the entry of a

Temporary Restraining Order against Levinsky and his agents, employees, representatives,

attorneys, and those in active concert or participation within them who receive actual notice of

such Temporary Restraining Order to maintain the status quo.

        9.11. CyrusOne is entitled to injunctive relief as it has satisfied the standards necessary

for such relief.

        9.12. In addition to the above-requested relief, CyrusOne requests the Court set a hearing

for temporary injunction within fourteen days of the entry of a temporary restraining order in this

case or as soon as possible and that Levinsky be commanded to appear and show cause why a

temporary injunction should not be issued.

                                              10.
                                        ATTORNEY’S FEES

        10.1. Pursuant to Chapter 38 of the Texas Civil Practice and Remedies Code, the

Agreement, and any other applicable statutes, CyrusOne is entitled to and hereby seeks its

attorney’s fees in prosecuting this action.

                                             11.
                                    CONDITIONS PRECEDENT

        11.1. For each cause of action alleged in this Petition, all conditions precedent have been

satisfied.




PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                      PAGE 15
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2316
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       17#:of#:23
                                                                               34157



                                          12.
                                REQUEST FOR DISCLOSURE

       12.1. Pursuant to Texas Rule of Civil Procedure 194, CyrusOne requests that Levinsky

disclose, within fifty (50) days of the service of this request, or at the time required by the Court,

the information or material described in Rule 194.2.

                                               13.
                                             PRAYER

       WHEREFORE, Plaintiff CyrusOne requests that Defendant Stuart Levinsky be cited to

appear and to answer, and that the Court award CyrusOne:

       a.      Injunctive relief as requested above, first in the manner of a temporary restraining
               order, then as a preliminary injunction, and finally, to the extent necessary and
               appropriate, as a permanent injunction;

       b.      Judgment against Levinsky for compensatory damages to be proven in this
               litigation, including lost profits, lost sales, loss of customers, and loss of business
               opportunities;

       c.      Judgment against Levinsky for a sum to be requested at trial representing
               exemplary and/or punitive damages for his malicious and intentional and/or
               wrongful conduct;

       d.      Costs and attorneys’ fees;

       e.      Prejudgment and post-judgment interest at the highest rate permitted by law; and

       f.      Such other and further relief to which the law and equity may deem CyrusOne
               entitled.




PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                        PAGE 16
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2417
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       18#:of#:24
                                                                               34158



                                              Respectfully submitted,

                                              JACKSON WALKER L.L.P.

                                              By: /s/ W. Ross Forbes, Jr.
                                              W. Ross Forbes, Jr.
                                              State Bar No. 00796564
                                              Scott M. McElhaney
                                              State Bar No. 00784555
                                              Eric D. Wong
                                              State Bar No. 24102659
                                              2323 Ross Avenue, Suite 600
                                              Dallas, Texas 75201
                                              Telephone: (214) 953-6000
                                              Fax: (214) 661-5822
                                              Email: rforbes@jw.com
                                              Email: smcelhaney@jw.com
                                              Email: ewong@jw.com

                                              and

                                              Curtis Loveless
                                              State Bar No. 12607000
                                              Darcy E. Loveless
                                              State Bar No. 24013062
                                              LOVELESS & LOVELESS
                                                     ATTORNEYS AT LAW, LP
                                              218 N. Elm St.
                                              Denton, Texas 76201
                                              Telephone: (940) 387-3776
                                              Fax: (940) 898-0196
                                              Email: curtis@cmloveless.com
                                              Email: darcy@cmloveless.com

                                              ATTORNEYS FOR PLAINTIFFS


                               LOCAL RULE 2.1
                 ATTORNEY’S CERTIFICATE FOR EX PARTE RELIEF

         I certify that to the best of my knowledge, the party against whom relief is sought ex parte
is not represented by counsel in the matter made the basis of the relief sought.

                                              /s/ W. Ross Forbes, Jr.
                                              W. Ross Forbes, Jr.



PLAINTIFFS’ ORIGINAL VERIFIED PETITION AND APPLICATION
FOR TEMPORARY RESTRAINING ORDER AND INJUNCTIVE RELIEF                                       PAGE 17
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2518
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       19#:of#:25
                                                                               34159
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2619
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       20#:of#:26
                                                                               34160




                        Exhibit A
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2720
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       21#:of#:27
                                                                               34161
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2821
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       22#:of#:28
                                                                               34162
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         2922
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       23#:of#:29
                                                                               34163
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         3023
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       24#:of#:30
                                                                               34164
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         3124
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       25#:of#:31
                                                                               34165
Case
  Case
  Case
     4:19-cv-00043-ALM
        2:18-cv-00738-KJD-CWH
         4:19-cv-00043 Document
                         Document
                                Document
                                1 3Filed
                                     Filed
                                         01/17/19
                                           21-17
                                           01/17/19
                                                  Filed
                                                   Page
                                                      Page
                                                        04/24/19
                                                         3225
                                                            of of
                                                               7033
                                                                  PageID
                                                                  Page
                                                                    PageID
                                                                       26#:of#:32
                                                                               34166




                        Exhibit B
1/11/2019   Case https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc
              Case
              Case
                 4:19-cv-00043-ALM
                    2:18-cv-00738-KJD-CWH
                     4:19-cv-00043 Document     Document Document
                                                          1 3Filed
                                                               Filed01/17/19
                                                                       21-17
                                                                       01/17/19 Filed
                                                                                 Page
                                                                                    Page
                                                                                       04/24/19
                                                                                         3326
                                                                                            of of
                                                                                               7033
                                                                                                  PageID
                                                                                                   Page
                                                                                                     PageID
                                                                                                          27#:of#:33
                                                                                                                  34167


   March 09, 2017


                           TIME-BASED RESTRICTED STOCK UNIT AWARD
                                 UNDER THE PROVISIONS OF THE
                        CYRUSONE RESTATED 2012 LONG TERM INCENTIVE PLAN

   Name of Employee:                                  LEVINSKY, STUART
   Award Date:                                        February 13, 2017
   Number of Restricted Stock Units:                   810

           Pursuant to the provisions of the CyrusOne Restated 2012 Long Term Incentive Plan (as in effect
   from time to time (the “Plan”)), the Board of Directors of CyrusOne Inc. hereby grants to the employee
   named above (“you” or the “Employee”) on the date noted above (the “Award Date”) an award (the
   “Award”) of time-based Restricted Stock Units (“RSUs”) with respect to the common stock of CyrusOne
   Inc., on and subject to the terms of the Plan and your agreement to the terms, conditions and restrictions
   contained herein and subject to the vesting criteria contained herein. Capitalized terms used in this time-
   based Restricted Stock Unit award agreement (this “Agreement”) that are not defined in this Agreement
   have the meanings as used or defined in the Plan.

           1.          Vesting. Except as otherwise provided in any Employment Agreement (as defined in
   Section 14 hereof) or determined by the Committee in its sole discretion or provided in Section 2, 3, 4 or 5
   hereof, the RSUs shall vest in three approximately equal installments on each anniversary of the Award
   Date (each, a “Vesting Date”) provided that you are continuously employed by the Company through each
   such Vesting Date.

           2.      Vesting Upon Death. Except as otherwise provided in any Employment Agreement, in the
   event of your death while an Employee, then, effective as of the date of your death, you will become
   vested in the number of RSUs (rounded up to the nearest whole RSU) that bears the same ratio to the total
   number of RSUs granted pursuant to this Award Agreement as the number of days from the Award Date
   through the date of your death bears to 1,096. Any RSUs that are not vested pursuant to the calculation
   described in the preceding sentence shall be forfeited to CyrusOne as of your date of death in accordance
   with the terms of Section 6 hereof.

           3.            Vesting Upon Disability. If pursuant to the applicable disability provision of any
   Employment Agreement, you become disabled and as a result thereof cease to be an Employee or, if no
   such provision exists or you are not party to an Employment Agreement, you become disabled to such
   extent that you are unable to perform the usual duties of your job for a period of 12 consecutive weeks or
   more and, as the result thereof, the Committee approves the termination of your employment within the 12-
   month period following the first day of such 12 consecutive week period, then, effective as of the date of
   your termination of employment, you will become vested in the number of RSUs (rounded up to the
   nearest whole RSU) that bears the same ratio to the total number of RSUs granted pursuant to this Award
   Agreement as the number of days from the Award Date through the date of your termination of
   employment bears to 1,096. Any RSUs that are not vested after the calculation described in the preceding
   sentence shall be forfeited to CyrusOne as of the date of your termination of employment in accordance
   with the terms of Section 6 hereof.

           4.          Vesting Upon Termination of Employment Other than for Death, Disability or Cause.
   Except as otherwise provided in any Employment Agreement, if the Company terminates your
   employment other than by reason of your death or disability or other than for Cause, then, effective as of
   the date of your termination of employment, you will become vested in the number of RSUs (rounded up
   to the nearest whole RSU) that bears the same ratio to the total number of RSUs granted pursuant to this
   Award Agreement as the number of days from the Award Date through the date of your termination of
   employment bears to 1,096. Any Shares that are not vested after the calculation described in the preceding
   sentence shall be forfeited to CyrusOne as of your termination of employment accordance with the terms
   of Section 6 hereof. For purposes of this Agreement, “Cause” shall have the meaning set forth in any
   Employment Agreement, or, if you do not have an Employment Agreement, shall mean the occurrence of
   any one of the following: (i) your material dereliction of your duties, your gross negligence or substantial
   failure to perform your duties with the Company (other than any such failure resulting from incapacity due
https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc                    1/8
1/11/2019Case
            Case
             Casehttps://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc
                4:19-cv-00043-ALM
                    2:18-cv-00738-KJD-CWH
                     4:19-cv-00043 Document     Document Document
                                                          1 3Filed
                                                               Filed01/17/19
                                                                       21-17
                                                                       01/17/19 Filed
                                                                                 Page
                                                                                    Page
                                                                                       04/24/19
                                                                                         3427
                                                                                            of of
                                                                                               7033
                                                                                                  PageID
                                                                                                   Page
                                                                                                     PageID
                                                                                                          28#:of#:34
                                                                                                                  34168
   to physical or mental illness); (ii) your engaging in (A) misconduct that is materially injurious to the
   Company or (B) illegal conduct; (iii) your material breach of any written agreement by and between you
   and the Company; (iv) your violation of any material provision of the Company’s Code of Business
   Conduct and Ethics; or (v) your willful failure to cooperate in good faith with an investigation by any
   governmental authority.

           5.         Vesting Upon Termination of Employment After a Change in Control. If a Change in
   Control occurs, and the acquiring corporation either assumes this award of RSUs, or substitutes new
   awards with respect to stock of the acquiring corporation, the RSUs will not vest upon the Change in
   Control; provided, however, that subject to the terms of any Employment Agreement and notwithstanding
   any other provision of this Agreement to the contrary, in the event that within twelve months following a
   Change in Control your employment is terminated by the Company other than for Cause, then, effective as
   of the date of your termination of employment, you will become fully vested with respect to all of the
   RSUs granted pursuant to this Award Agreement that have not previously been vested. In the event a
   Change in Control occurs and the acquiring corporation does not assume this award of RSUs or provide
   substitute awards, you will become fully vested with respect to all of the RSUs granted in this Award that
   have not previously been vested.

           6.      Forfeiture. Except as otherwise determined by the Committee or provided in Sections 1, 2,
   3, 4, or 5 hereof or any Employment Agreement, any RSUs that remain unvested on the date of your
   termination of employment shall be forfeited.

          7.         Settlement. Vested RSUs shall be settled no later than 60 days after such RSUs become
   vested in accordance with Sections 1, 2, 3, 4 or 5 above by delivering to you a number of shares of
   CyrusOne Inc. common stock (“Shares”) equal to the number of vested RSUs. The Company may deliver
   the Shares by delivery of physical certificates or by certificate-less book-entry issuance.

          8.       Voting. You shall not have any voting rights with respect to the RSUs prior to the issuance
   of Shares in settlement of vested Earned RSUs. Upon settlement of the Earned RSUs and issuance of
   Shares, you will be entitled to all rights of a shareholder.

           9.       Dividend Equivalents. Each RSU granted hereunder is hereby granted in tandem with a
   corresponding right to receive an amount equal to each dividend that is made by the Company in respect of
   a Share underlying the RSU to which such dividend relates (a “Dividend Equivalent”). Any such amounts
   shall be paid within ten (10) days following the date such dividend is payable to shareholders, provided
   that you are employed with the Company on the date of payment. Any Dividend Equivalent granted in
   tandem with an RSU shall terminate upon the forfeiture of such RSU or the payment of an Earned RSU, as
   applicable.Any Dividend Equivalents payable under the Plan will be treated as separate payments from the
   underlying RSUs for purposes of Section 409A. There will be no reinvestment option or earned interest
   credits on any Dividend Equivalent.

           10.       Employment. For purposes of this Agreement, you shall be deemed to be an “Employee”
   while, and only while, you are in the employ of the Company and considered to be employed under the
   policies and procedures (including the payroll and withholding procedures) of the Company. In this
   regard, the granting of this Agreement does not constitute a contract of employment and does not give you
   the legal right to be continued as an Employee.

           11.        Interpretation. You acknowledge that the Committee has the authority to construe and
   interpret the terms of the Plan and this Agreement if and when any questions of meaning arises under the
   Plan or this Agreement, and any such construction or interpretation shall be binding on you, your heirs,
   executors, administrators, personal representatives and any other persons having or claiming to have an
   interest in the Shares.

           12.      Withholding. You are responsible for all federal, state and local income and employment
   taxes payable with respect to the RSUs and the delivery of Shares upon settlement of the RSUs. Unless
   you otherwise make arrangements satisfactory to the Company regarding the payment of any such tax,
   upon vesting of the RSUs, the Company shall withhold a number of Shares having a market value equal to
   the amount of taxes required to be withheld. Otherwise, the Company may, at its discretion and to the
   extent it determines is necessary to pay such withholding tax amount, withhold any such withholding tax
   amount from your salary or any other compensation payable to you.
https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc                    2/8
1/11/2019   Case https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc
              Case
              Case
                 4:19-cv-00043-ALM
                    2:18-cv-00738-KJD-CWH
                     4:19-cv-00043 Document     Document Document
                                                          1 3Filed
                                                               Filed01/17/19
                                                                       21-17
                                                                       01/17/19 Filed
                                                                                 Page
                                                                                    Page
                                                                                       04/24/19
                                                                                         3528
                                                                                            of of
                                                                                               7033
                                                                                                  PageID
                                                                                                   Page
                                                                                                     PageID
                                                                                                          29#:of#:35
                                                                                                                  34169

          13.        Notices. All notices and other communications to be given hereunder shall be in writing
   and shall be deemed to have been duly given when delivered personally or when deposited in the United
   States mail, first class postage prepaid, and addressed to the General Counsel of the Company at the
   Company’s principal corporate office, or to the employee at the address on file with the Company, or to
   any other address as to which notice has been given in the manner herein provided.

            14.      Effect of Employment Agreement. Notwithstanding any of the terms of the foregoing
   sections of this Agreement, if the provisions of a written employment agreement between you and the
   Company (any such agreement, an “Employment Agreement”) would require that the RSUs be vested
   earlier than when such RSUs are vested under the terms of the foregoing sections of this Agreement, then
   such Employment Agreement provisions shall control (and shall be deemed an amendment to this
   Agreement and incorporated herein by reference). In the event of any conflict between the terms of the
   Plan, on the one hand, and the terms of this Agreement or any Employment Agreement, on the other hand,
   the terms of the Plan shall govern. In the event of any conflict between the terms of this Agreement and
   the terms of any Employment Agreement, the terms of such Employment Agreement shall govern.

            15.      Miscellaneous.

                   (a)      This Agreement shall be binding upon the parties hereto and their respective heirs,
            executors, administrators, personal representatives, successors and assigns. Subject to the
            provisions of the Plan and any applicable Employment Agreement, this Agreement constitutes the
            entire agreement between the parties with respect to the subject matter hereof and shall be
            construed and interpreted in accordance with the laws of the State of Texas. If any provisions of
            this Agreement shall be deemed to be invalid or void under any applicable law, the remaining
            provisions hereof shall not be affected thereby and shall continue in full force and effect.

                   (b)      In consideration of the Shares granted to you pursuant to this Agreement, you agree
            to execute (via electronic grant acceptance) the Non-Disclosure and Non-Competition Agreement
            attached as Exhibit A (the “Non-Competition Agreement”).

                    (c)      The Committee may waive any conditions or rights under, amend any terms of, or
            alter, suspend, discontinue, cancel or terminate this Agreement prospectively or retroactively;
            provided, however, that any such waiver, amendment, alteration, suspension, discontinuance,
            cancelation or termination that would materially and adversely impair your rights hereunder shall
            not to that extent be effective without your consent (it being understood, notwithstanding the
            foregoing proviso, that this Agreement and the Shares shall be subject to the provisions of Sections
            17, 18 and 20 of the Plan).

                    (d)      In the event of any adjustments in authorized Shares as provided in Article 18 of the
            Plan, the number of RSUs and Shares or other securities to which you are entitled pursuant to this
            Agreement shall be appropriately adjusted or changed to reflect such change, provided that any
            such additional RSUs, Shares or additional or different shares or securities shall remain subject to
            the restrictions in this Agreement.

                    (e)      Unless the Committee specifically determines otherwise, the RSUs are personal to
            you and the RSUs may not be sold, assigned, transferred, pledged or otherwise encumbered other
            than by will or the laws of descent and distribution. Any such purported transfer or assignment
            shall be null and void.

                    (f)             All disputes, controversies and claims arising between you and CyrusOne
            concerning the subject matter of this Agreement or the Plan shall be settled by arbitration in
            accordance with the rules and procedures of the American Arbitration Association in effect at the
            time that the arbitration begins, to the extent not inconsistent with this Agreement or the Plan. The
            location of the arbitration shall be Dallas, Texas or such other place as the parties to the dispute
            may mutually agree. In rendering any award or ruling, the arbitrator or arbitrators shall determine
            the rights and obligations of the parties according to the substantive and procedural laws of the
            State of Texas. The arbitration shall be conducted by an arbitrator selected in accordance with the
            aforesaid arbitration procedures. Any arbitration pursuant to this Section 15(f) shall be final and
            binding on the parties, and judgment upon any award rendered in such arbitration may be entered in
https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc                    3/8
1/11/2019   Case
               Case
                Casehttps://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc
                   4:19-cv-00043-ALM
                       2:18-cv-00738-KJD-CWH
                        4:19-cv-00043 Document     Document Document
                                                             1 3Filed
                                                                  Filed01/17/19
                                                                          21-17
                                                                          01/17/19 Filed
                                                                                    Page
                                                                                       Page
                                                                                          04/24/19
                                                                                            3629
                                                                                               of of
                                                                                                  7033
                                                                                                     PageID
                                                                                                      Page
                                                                                                        PageID
                                                                                                             30#:of#:36
                                                                                                                     34170
            any court, Federal or state, having jurisdiction. The parties to any dispute shall each pay their own
            costs and expenses (including arbitration fees and attorneys’ fees) incurred in connection with
            arbitration proceedings and the fees of the arbitrator shall be paid in equal amounts by the parties.
            Nothing in this Section 15(f) shall preclude you or CyrusOne from seeking temporary injunctive
            relief from any Federal or state court located within the State of Texas in connection with or as a
            supplement to an arbitration hereunder.

                    (g)        This Agreement may be executed in any number of counterparts, each of which
            shall be deemed an original. The counterparts shall constitute one and the same instrument, which
            shall be sufficiently evidenced by any one thereof. Headings used throughout this Agreement are
            for convenience only and shall not be given legal significance. Whenever the words “include”,
            “includes” or “including” are used in this Agreement, they shall be deemed to be followed by the
            words “but not limited to”. The term “or” is not exclusive.

                     (h)      This Agreement and this award of RSUs is intended to satisfy the requirements of
            Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) and any
            regulations or guidance that may be adopted thereunder from time to time and shall be interpreted
            by the Committee as it determines necessary or appropriate in accordance with Section 409A to
            avoid a plan failure under Section 409A(a)(1). To ensure compliance with Section 409A, (i) under
            all circumstances, vested RSUs that have not otherwise been forfeited shall be settled by delivery of
            the Shares (or if applicable, cash) no later than March 15th of the year following the year in which
            the RSUs vest, and (ii) this Agreement is subject to the provisions of Section 21.11 of the Plan
            (including the six-month delay, if applicable). Whenever a payment under this Agreement specifies
            a payment period with reference to a number of days, the actual date of payment within the
            specified period shall be within the sole discretion of the Company, and in no event may the
            Employee, directly or indirectly, designate the calendar year of any payment. This Section 14(h)
            does not create any obligation on the part of the Company to modify the terms of this Agreement or
            the Plan and does not guarantee that the RSUs or the delivery of Shares upon settlement of the
            RSUs will not be subject to taxes, interest and penalties or any other adverse tax consequences
            under Section 409A. The Company will have no liability to you or any other party if the RSUs, the
            delivery of Shares (or cash) upon settlement of the RSUs or any other payment hereunder that is
            intended to be exempt from, or compliant with, Section 409A, is not so exempt or compliant or for
            any action taken by the Committee with respect thereto.

   15.     Electronic Delivery and Acceptance of Award. By accepting this Award, you agree to participate in
   the Plan through an on-line or electronic system maintained by the Company or a third party designated by
   the Company and to accept electronic delivery of any documents, communications or other information
   that the Company may be required to deliver in connection with the Plan or this Award. Electronic delivery
   of a document may be via e-mail or by reference to a location on the Company’s intranet site or the internet
   site of a designated third-party vendor involved in administering the Plan. This Award and Agreement
   (including any Schedules or Exhibits attached hereto or incorporated by reference herein) can be accepted
   and signed via your on-line equity account accessible at https://www.benefits.ml.com. Please note that if
   you do not accept the Award (including the non-disclosure and non-competition agreement) within 30 days
   of the Award Date, the Award may be forfeited.



                                                          EXHIBIT A
                               NON-DISCLOSURE AND NON-COMPETITION AGREEMENT


           CyrusOne LLC and its subsidiaries and affiliates (collectively, the “Company”) require certain
   employees to sign non-disclosure and non-competition agreements (“Agreement”) as part of the
   Company's efforts to protect its confidential information and goodwill, and to maintain its competitive
   position. In consideration of employment, promotion, the provision of confidential information and
   goodwill and/or other valuable consideration, the employee ("Employee") entering into this Agreement
   agrees as follows:

            1.       The Company provides colocation and associated services to businesses.

https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc                       4/8
1/11/2019  Case
              Case
              Casehttps://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc
                 4:19-cv-00043-ALM
                     2:18-cv-00738-KJD-CWH
                      4:19-cv-00043 Document     Document Document
                                                           1 3Filed
                                                                Filed01/17/19
                                                                        21-17
                                                                        01/17/19 Filed
                                                                                  Page
                                                                                     Page
                                                                                        04/24/19
                                                                                          3730
                                                                                             of of
                                                                                                7033
                                                                                                   PageID
                                                                                                    Page
                                                                                                      PageID
                                                                                                           31#:of#:37
                                                                                                                   34171
           2.              In conducting its business, the Company develops and utilizes, among other things,
   technology, data, research and development, concepts, goodwill, customer relationships, training, and trade
   secrets. The success of the Company and each of its employees is directly predicated on the protection of
   the Company’s goodwill and its confidential, proprietary, and/or trade secret information. Employee
   acknowledges that in the course of employment with the Company, Employee will be entrusted with, have
   access to and obtain goodwill belonging to the Company and intimate, detailed, and comprehensive
   knowledge of confidential, proprietary, and/or trade secret information ("Information") that Employee did
   not have or have access to prior to signing this Agreement, including some or all of the following: (1)
   information concerning the Company’s products and services; (2) information concerning the Company’s
   customers, suppliers and employees; (3) information concerning the Company’s advertising and marketing
   plans; (4) information concerning the Company’s strategies, plans, goals, projections, and objectives; (5)
   information concerning the Company’s research and development activities and initiatives; (6) information
   concerning the strengths and weaknesses of the Company’s products or services; (7) information
   concerning the costs, profit margins, and pricing associated with the Company’s products or services; (8)
   information concerning the Company’s sales strategies, including the manner in which it seeks to position
   its products and services in the market; (9) financial information concerning the Company’s business,
   including budgets and margin information, and (10) other information considered confidential by the
   Company. Employee may also be entrusted with and have access to Third Party Information. The term
   “Third Party Information” means confidential or trade secret information that the Company may receive
   from third parties or information which is subject to a duty on the Company’s part to maintain the
   confidentiality of such Third Party Information and to use it only for limited purposes. The terms
   “Information” and “Third Party Information” do not include information that becomes generally available
   to the public other than as a result of unauthorized disclosure by Employee.

           3.            Employee agrees that the Information and goodwill are highly valuable, provide a
   competitive advantage to the Company and allow Employee a unique competitive opportunity and
   advantage in developing business relationships with the Company’s current or prospective customers in the
   industry. Employee further agrees that, given the markets in which the Company competes, confidentiality
   of the Information is necessary without regard to any geographic limitation.

           4.          Both during and after Employee’s employment with the Company, Employee agrees to
   retain the Information and Third Party Information in absolute confidence and not to use the Information or
   Third Party Information, or permit access to or disclose the Information or Third Party Information to any
   person or organization without the Company’s express written consent, except as required for Employee to
   perform Employee’s job with the Company or as otherwise provided in Section 19below. Employee’s
   obligations set forth in the preceding sentence are in addition to any other obligations Employee has to
   protect the Information and Third Party Information, including obligations arising under the Company’s
   policies, ethical rules, and applicable law. Employee further agrees not to use the goodwill for the benefit
   of any person or entity other than the Company. Employee hereby agrees that upon cessation of
   Employee’s employment, for whatever reason and whether voluntary or involuntary, or upon the request of
   the Company at any time, Employee will immediately surrender to the Company all of the property and
   other things of value in Employee’s possession or in the possession of any person or entity under
   Employee’s control that are the property of the Company, including without any limitation all personal
   notes, drawings, manuals, documents, photographs, or the like, including all electronically stored
   information, as well as any copies and derivatives thereof, relating directly or indirectly to any Information
   or New Developments (as defined below), or relating directly or indirectly to the business of the Company,
   or, with the Company’s written consent, shall destroy such copies of such materials, including any copies
   stored in electronic format.

           5.       Employee recognizes the need of the Company to prevent unfair competition and to protect
   the Company’s legitimate business interests. Therefore, ancillary to the otherwise enforceable agreements
   set forth in this Agreement, and to avoid the actual or threatened misappropriation of the Information or
   goodwill, Employee agrees to the restrictive covenants set forth in this Agreement. Accordingly,
   Employee agrees that, during Employee's employment and for a period of one year following Employee’s

https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc                     5/8
1/11/2019 Case
             Case
             Casehttps://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc
                4:19-cv-00043-ALM
                    2:18-cv-00738-KJD-CWH
                     4:19-cv-00043 Document     Document Document
                                                          1 3Filed
                                                               Filed01/17/19
                                                                       21-17
                                                                       01/17/19 Filed
                                                                                 Page
                                                                                    Page
                                                                                       04/24/19
                                                                                         3831
                                                                                            of of
                                                                                               7033
                                                                                                  PageID
                                                                                                   Page
                                                                                                     PageID
                                                                                                          32#:of#:38
                                                                                                                  34172
   separation from employment for any reason, Employee will not for any reason, accept employment or
   engage in any business activity (whether as a principal, partner, joint venturer, agent, employee,
   salesperson, consultant, independent contractor, director or officer) with a “Competitor” of the Company
   where such employment or activity would involve Employee:

                    (i)      providing, selling or attempting to sell, or assisting in the sale or attempted sale of,
                    any services or products competitive with or similar to those services or products with
                    which Employee had any involvement, and/or regarding which Employee had access to any
                    Information, during Employee’s employment with the Company (including any products or
                    services being researched or developed by the Company during Employee’s employment
                    with the Company); or

                    (ii)     providing or performing services that are similar to any services that Employee
                    provided to or performed for the Company during Employee’s employment with the
                    Company.

           For purposes of this provision, a “Competitor” is any business or entity that, at any time during the
   one-year period following Employee’s separation from employment, provides or seeks to provide, any
   products or services similar or related to any products sold or any services provided by the Company.
   “Competitor” includes, without limitation, any company or business that provides data colocation and
   related services to businesses or entities.

   The restrictions set forth in this Section 5 will be limited to the geographic areas (i) where Employee
   performed services for the Company, (ii) where Employee solicited or served the Company’s customers or
   clients, or (iii) otherwise impacted or influenced by Employee’s provision of services to the Company.
   Notwithstanding the foregoing, Employee may invest in securities of any entity, solely for investment
   purposes and without participating in the business thereof, if (A) such securities are traded on any national
   securities exchange or the National Association of Securities Dealers Automatic Quotation System or
   equivalent non-U.S. securities exchange, (B) Employee is not a controlling person of, or a member of a
   group which controls, such entity and (C) Employee does not, directly or indirectly, own one percent (1%)
   or more of any class of securities of such entity.

           6.           During Employee's employment and for a period of one year following Employee’s
   separation from employment for any reason, Employee will not, directly or indirectly, through any person
   or entity, communicate with (i) any of the Company’s customers known to Employee during Employee’s
   employment with the Company and from which the Company generated revenue during the one-year
   period preceding Employee’s separation from employment; (ii) any prospective customers known to
   Employee during the one-year period prior to Employee’s separation from employment; or (iii) any of the
   Company’s suppliers known to Employee during the one-year period prior to Employee’s separation from
   employment, in each case, for the purpose or intention of (x) attempting to sell any products or services
   competitive with or similar to those products or services provided by the Company or (y) attempting to
   divert business of any such customer, prospective customer or supplier from the Company to a Competitor.

          7.             In the event Employee is uncertain as to the application of this Agreement to any
   contemplated employment opportunity or business activity, Employee agrees to inquire in writing of the
   Company’s Department of Human Resources, specifying the contemplated opportunity or activity. The
   Company will attempt to respond within ten (10) business days following receipt of said writing. In no
   event will the Company’s failure to respond within ten business days constitute a waiver of any of the
   provisions of this Agreement.

           8.          All ideas, inventions, discoveries, concepts, trademarks, or other developments or
   improvements, whether patentable or not, conceived by Employee, alone or with others, at any time during
   the term of Employee’s employment, whether or not during working hours or on the Company’s premises,
   which are within the scope of or related to the business operations of the Company (“New
   Developments”), shall be and remain the exclusive property of the Company. To the extent permitted by
https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc                    6/8
1/11/2019 Case
             Case
              Casehttps://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc
                 4:19-cv-00043-ALM
                     2:18-cv-00738-KJD-CWH
                      4:19-cv-00043 Document     Document Document
                                                           1 3Filed
                                                                Filed01/17/19
                                                                        21-17
                                                                        01/17/19 Filed
                                                                                  Page
                                                                                     Page
                                                                                        04/24/19
                                                                                          3932
                                                                                             of of
                                                                                                7033
                                                                                                   PageID
                                                                                                    Page
                                                                                                      PageID
                                                                                                           33#:of#:39
                                                                                                                   34173
   law, all New Developments consisting of copyrightable subject matter shall be deemed “work made for
   hire” as defined in 17 U.S.C. § 101. To the extent that the foregoing does not apply, Employee hereby
   assigns to the Company, for no additional consideration, Employee’s entire right, title and interest in and to
   all New Developments. Employee shall do all things reasonably necessary to ensure ownership of such
   New Developments by the Company, including the execution of documents assigning and transferring to
   the Company, all of Employee’s rights, title, and interest in and to such New Developments, and the
   execution of all documents required to enable the Company to file and obtain patents, trademarks, and
   copyrights in the United States and foreign countries on any of such New Developments.

          9.     Subject to Section 19 below, Employee will not disparage the Company in any way which
   could adversely affect the goodwill, reputation, and business relationships of the Company with the public
   generally, or with any of their customers, suppliers, or employees.

          10. During Employee's employment by the Company and for a period of one year following
   Employee’s separation from employment for any reason, Employee will not, directly or indirectly, induce
   or seek to induce any other employee or consultant of the Company to terminate his/her employment or
   consulting relationship with the Company, nor will Employee, directly or indirectly, induce or seek to
   induce any other employee or consultant of the Company to accept employment with a Competitor, nor
   will Employee be involved in the hiring of any other employee or consultant of the Company on behalf of
   any person or entity other than the Company. Without limitation, Employee will not, directly or indirectly,
   induce or seek to induce any other current or former employee or consultant of the Company to violate any
   of his/her non-compete and/or non-solicitation and/or non-disclosure and/or non-disparagement
   agreement(s) with the Company.

          11. During Employee’s employment by the Company and for a period of one year following
   Employee’s separation from employment for any reason, Employee will, before accepting an offer of
   employment from any person or entity, provide such person or entity a copy of this Agreement. Employee
   authorizes the Company to provide a copy of this Agreement to any and all future employers of
   Employee.

          12. Employee represents that Employee is not bound by any agreement or other duty to a former
   employer or any other party that would prevent Employee from fully performing Employee’s duties and
   responsibilities for the Company or complying with any obligations hereunder. Employee agrees that
   Employee will not use or disclose any confidential or proprietary information or trade secrets of any
   former employer or other person or entity in the course of Employee’s employment with the Company, and
   Employee will not bring onto the premises of the Company any such information unless consented to in
   writing by such former employer, person or entity.

           13. Employee further agrees and consents that this Agreement and the rights, duties, and
   obligations contained in it may be and are fully transferable and/or assignable by the Company, and shall
   be binding upon and inure to the benefit of the Company’s successors, transferees, or assigns.

           14. Employee further agrees that any breach or threatened breach of this Agreement would result in
   material damage and immediate and irreparable harm to the Company. Employee further agrees that any
   breach of the restrictive covenants contained herein would result in the inevitable disclosure of the
   Information. Employee therefore agrees that the Company, in addition to any other rights and remedies
   available to it, shall be entitled to injunctive and other equitable relief, without posting bond or other
   security, in the event of any such breach or threatened breach by Employee. Employee acknowledges that
   the prohibitions and obligations contained in this Agreement are reasonable and do not prevent Employee’s
   ability to use Employee’s general abilities and skills to obtain gainful employment. Therefore, Employee
   agrees that Employee will not sustain monetary damages in the event that Company obtains a temporary,
   preliminary or permanent injunction to enforce this Agreement.



https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc                     7/8
1/11/2019  Case
              Case
               Casehttps://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc
                  4:19-cv-00043-ALM
                      2:18-cv-00738-KJD-CWH
                       4:19-cv-00043 Document     Document Document
                                                            1 3Filed
                                                                 Filed01/17/19
                                                                         21-17
                                                                         01/17/19 Filed
                                                                                   Page
                                                                                      Page
                                                                                         04/24/19
                                                                                           4033
                                                                                              of of
                                                                                                 7033
                                                                                                    PageID
                                                                                                     Page
                                                                                                       PageID
                                                                                                            34#:of#:40
                                                                                                                    34174
            15. If in any judicial proceeding or arbitration, a court or an arbitrator finds that any of the
   restrictive covenants in this Agreement exceed the time, geographic or scope limitations permitted by
   applicable law, Employee and the Company intend that such provision be reformed by such court or
   arbitrator to the maximum time, geographic or scope limitation, as the case may be, then permitted by such
   law. Furthermore, it is agreed that any period of restriction or covenant hereinabove stated shall not
   include any period of violation or period of time required for litigation or arbitration to enforce such
   restrictions or covenants.

           16. Employee agrees that this Agreement shall be governed by the laws of the State of Texas,
   without giving effect to any conflict of law provisions. Employee further voluntarily consents and agrees
   that the state or federal courts with jurisdiction over Denton County, Texas: (i) must be utilized solely and
   exclusively to hear any action arising out of or relating to this Agreement; and (ii) are a proper venue for
   any such action and Employee consents to the exercise by such court of personal jurisdiction over
   Employee for any such action.

            17. If any of the provisions in this Agreement conflict with similar provisions in any other
   document or agreement related to Employee’s employment with Company, the provisions of this
   Agreement will apply; provided, however, if the restrictions set forth in the other document or agreement
   at issue are broader in scope than those in this Agreement and are enforceable under applicable law, those
   restrictions in the other document or agreement will apply. The provisions of this Agreement are
   severable. To the extent that any portion of this Agreement is deemed unenforceable, such portion may,
   without invalidating the remainder of the Agreement, be modified to the limited extent necessary to cure
   such unenforceability, such unenforceability shall not affect any other provisions in this Agreement, and
   this Agreement shall be construed as if such unenforceable provision had never been contained herein.

         18. This Agreement does not obligate Company to employ Employee for any period of time and
   Employee's employment is "at will."

           19. Notwithstanding any other provision of this Agreement, nothing contained in this Agreement
   limits Employee’s ability to file a charge or complaint with the Equal Employment Opportunity
   Commission, the National Labor Relations Board, the Occupational Safety and Health Administration, the
   Securities and Exchange Commission or any other federal, state or local governmental agency or
   commission (collectively, “Government Agencies”), or from providing truthful testimony in response to a
   lawfully issued subpoena or court order. Employee understands that this Agreement does not limit
   Employee’s ability to communicate with any Government Agencies or otherwise participate in any
   investigation or proceeding that may be conducted by any Government Agency, including providing
   documents or other information, without notice to the Company.




Accepted on March 09, 2017




https://www.admin.benefits.ml.com/EXSOPT/GAA/OpenFile?docID=34196&GrantNum=23383237&docType=T&docdisplayed=doc                      8/8
Case 2:18-cv-00738-KJD-CWH Document 21-18 Filed 04/24/19 Page 1 of 2




      EXHIBIT P
     Case
       Case
          4:19-cv-00043-ALM
             2:18-cv-00738-KJD-CWH
                              Document
                                    Document
                                       6 Filed 21-18
                                               01/24/19
                                                      Filed
                                                          Page
                                                            04/24/19
                                                               1 of 1 PageID
                                                                       Page 2 #:
                                                                              of 2218




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    CYRUSONE LLC and ,                               §
    CYRUSONE, INC.,                                  §
                                                     §
                   Plaintiffs,                       §
                                                     §
    v.                                               §    Civil Action No. 4:19-cv-00043-ALM
                                                     §
    STUART LEVINSKY,                                 §
                                                     §
                   Defendant.                        §

                  ORDER EXTENDING TEMPORARY RESTRAINING ORDER

            Before the Court is the parties’ Agreed Motion to Extend Temporary Restraining Order

    with Request for Expedited Consideration (Dkt. #4).

            After considering the Motion, the Court finds that, for good cause, the Motion should be,

    and hereby is, GRANTED. The bases for issuance of the temporary restraining order signed

    on January 14, 2019, as set out in that order are incorporated here by reference as if set out in

    full. It is therefore ORDERED that the Temporary Restraining Order issued on January

.   14, 2019, remains and will remain in effect through the date of this Court’s ruling on Plaintiffs’

    Motion for Preliminary Injunction, or until further order of this Court.

            It is further ORDERED that no additional bond or deposit in lieu thereof shall be

    required.

          SIGNED this 24th day of January, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE

    ORDER EXTENDING TEMPORARY RESTRAINING ORDER – Page 1

    22245648v.2
Case 2:18-cv-00738-KJD-CWH Document 21-19 Filed 04/24/19 Page 1 of 4




     EXHIBIT Q
                                                     Case
                                                    Case   2:14-cv-01727-APG-NJK Document
                                                         2:18-cv-00738-KJD-CWH             58 Filed
                                                                                  Document21-19
                                                                                           57       02/29/16
                                                                                                    02/26/16
                                                                                                Filed 04/24/19Page
                                                                                                               Page1 of 34
                                                                                                                     2 of



                                                   MARK G. TRATOS, ESQ.
                                               1   Nevada Bar No. 1086
                                                   tratosm@gtlaw.com
                                               2   LAURI S. THOMPSON, ESQ.
                                                   Nevada Bar No. 6846
                                               3   thompsonl@gtlaw.com
                                                   SHAUNA L. NORTON, ESQ.
                                               4   Nevada Bar No. 11320
                                                   nortons@gtlaw.com
                                               5   GREENBERG TRAURIG, LLP
                                                   3773 Howard Hughes Parkway
                                               6   Suite 400 North
                                                   Las Vegas, Nevada 89169
                                               7   Telephone: (702) 792-3773
                                                   Facsimile: (702) 792-9002
                                               8   Counsel for Plaintiff
                                               9
                                                                                  UNITED STATES DISTRICT COURT
                                              10
                                                                                       DISTRICT OF NEVADA
                                              11
3773 Howard Hughes Parkway, Suite 400 North




                                                    SWITCH, LTD. a/k/a SWITCH                           Case No.: 2:14-cv-01727-APG-NJK
                                                    COMMUNICATIONS GROUP, LLC,
      GREENBERG TRAURIG, LLP




                                              12
        Telephone: (702) 792-3773
        Las Vegas, Nevada 89169

        Facsimile: (702) 792-9002




                                                    a Nevada limited liability company,
                                              13                                                        [PROPOSED] ORDER GRANTING
                                                                     Plaintiff,                         STIPULATION FOR ENTRY OF
                                              14                                                        PERMANENT INJUNCTION
                                                    v.
                                              15
                                                    FIRESPOTTER LABS a/k/a SWITCH
                                              16    COMMUNICATIONS, INC., a
                                                    Delaware corporation,
                                              17
                                                                     Defendant.
                                              18

                                              19

                                              20           This Court having reviewed and considered the Stipulation for Entry of Permanent Injunction

                                              21   submitted by Plaintiff Switch Ltd. aka Switch Communications Group, LLC, (“Plaintiff Switch”)

                                              22   and Defendant Firespotter Labs aka Switch Communications, Inc. (“Firespotter”) by and through

                                              23   their respective counsel of record, and for good cause appearing therefore:

                                              24           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                                              25           1.       This Decree shall be the final judgment with prejudice of all claims each of the

                                              26   parties has raised against the other in this lawsuit, including all claims and counterclaims.

                                              27           2.       Plaintiff Switch designs, constructs, and operates the world’s most powerful

                                              28   telecommunications offerings, data centers, and service technology ecosystems.
                                                                                                  Page 1 of 3
                                                   LV 420640111v1
                                                     Case
                                                    Case   2:14-cv-01727-APG-NJK Document
                                                         2:18-cv-00738-KJD-CWH    Document21-19
                                                                                           57
                                                                                           58 Filed 02/26/16
                                                                                                    02/29/16
                                                                                                Filed 04/24/19Page
                                                                                                               Page2 of 34
                                                                                                                     3 of




                                               1           3.       Plaintiff Switch owns the mark SWITCH and multiple variants thereto, and has
                                               2   continuously been using the trademark SWITCH in connection with its data center, colocation,
                                               3   telecommunications, and cloud computing services in commerce since at least as early as November
                                               4   30, 2003.
                                               5           4.       Plaintiff Switch owns multiple U.S. federal trademark registrations for its “SWITCH”
                                               6   marks, including but not limited to, SWITCH (U.S. Reg. No. 3,229,168), SWITCH T-SCIF (U.S.
                                               7   Reg. No. 3,547,908), SWITCH WDMD (U.S. Reg. No. 3,540,816), SWITCHNAP (U.S. Reg. No.
                                               8   3,547,909), SWITCHNAP WORLD (U.S. Reg. No. 3,880,400), SWITCHFORCE (U.S. Reg. No.
                                               9   3,942,121), SWITCH MICRO-MOD (U.S. Reg. No. 4,062,244), SWITCHSERVE (U.S. Reg. No.
                                              10   4,058,546), SWITCHMOD (U.S. Reg. No. 3,984,525), SWITCH L.D.C. (U.S. Reg. No. 3,984,524),
                                              11   SWITCHCLOUD I.C.E. (U.S. Reg. No. 4,062,248), SWITCHSTACK (U.S. Reg. No. 4,107,725),
3773 Howard Hughes Parkway, Suite 400 North
      GREENBERG TRAURIG, LLP




                                              12   SWITCH IC3 (U.S. Reg. No. 4,104,345), SWITCHCUBE (U.S. Reg. No. 4,335,332),
        Telephone: (702) 792-3773
        Las Vegas, Nevada 89169

        Facsimile: (702) 792-9002




                                              13   SWITCHSCRIBE (U.S. Reg. No. 4,217,085), SWITCHGAUNTLET (U.S. Reg. No. 4,516,916)
                                              14   SWITCHGAUNTLET (U.S. Reg. No. 4,516,916) SWITCHWORKS (U.S. Reg. No. 3,942,079),
                                              15   SWITCHSAFE (U.S. Reg. No. 3,946,128), SWITCHMACROMOD (U.S. Reg. No. 3,984,966),
                                              16   SWITCH CLOUD AI (U.S. Reg. No. 4,050,103) SWITCHEDUP (U.S. Reg. No. 4,062,245),
                                              17   SWITCHCORE (U.S. Reg. No. 4,062,254), and SWITCHMICRO-MOD (U.S. Reg. No. 4,137,600)
                                              18           (collectively hereinafter referred to as the “Switch Marks”).
                                              19           5.       Based on Plaintiff Switch’s federal registrations and extensive use, Plaintiff Switch
                                              20   owns the exclusive right to use the mark SWITCH and the Switch Marks in connection with
                                              21   telecommunications, data center, colocation, and cloud computing services.
                                              22           6.       The extensive advertising and promotion by
                                                                                                             y Plaintiff Switch of the Switch Marks
                                              23   throughout the United States and around the world have resulted in the SWITCH name and mark
                                              24   being distinctive and famous for telecommunications services, data center, colocation, and cloud
                                              25   computing services.
                                              26           7.       On or about October 1, 2014, Firespotter, a technology start-up company located in
                                              27   San Francisco, California, began providing a cloud-based telephone system under the marks
                                              28   SWITCH and SWITCH.CO. In connection with its services, on or around July 27, 2014, Firespotter
                                                                                                  Page 2 of 3
                                                   LV 420640111v1
                                                     Case
                                                    Case   2:14-cv-01727-APG-NJK Document
                                                         2:18-cv-00738-KJD-CWH             58 Filed
                                                                                  Document21-19
                                                                                           57       02/29/16
                                                                                                    02/26/16
                                                                                                Filed 04/24/19Page
                                                                                                               Page3 of 34
                                                                                                                     4 of




                                               1   acquired the Internet domain name <switch.co> and created the corresponding website.
                                               2           THEREFORE, IT IS FURTHER ORDERED that Plaintiff Switch’s request for Permanent
                                               3   Injunction is GRANTED, subject to the transition period agreed upon by the parties. Firespotter, its
                                               4   respective officers, agents, servants, employees, affiliates, and/or all persons acting in concert or
                                               5   participation with it, are permanently enjoined (1) from using Plaintiff Switch’s SWITCH trademark,
                                               6   the Switch Marks, or confusingly similar variations thereof, alone or in combination with any other
                                               7   letters, words, letter strings, phrases or designs, in commerce or in connection with any business or
                                               8   for any other purpose (including, but not limited to, on web sites and in domain names); and (2) from
                                               9   registering, owning, leasing, selling or trafficking in any domain name containing Plaintiff Switch’s
                                              10   Switch Marks or confusingly similar variations thereof, alone or in combination with any other
                                              11   letters, words, phrases or designss as the SWITCH mark is a famous mark.
3773 Howard Hughes Parkway, Suite 400 North
      GREENBERG TRAURIG, LLP




                                              12           The claims Firespotter has raised in this lawsuit are DENIED with prejudice.
        Telephone: (702) 792-3773
        Las Vegas, Nevada 89169

        Facsimile: (702) 792-9002




                                              13           IT IS SO ORDERED this ___
                                                                                 29thday
                                                                                      dayofof
                                                                                            ______________,
                                                                                              February, 2016.2016.
                                              14

                                              15                                                       ____________________________________
                                                                                                       ____
                                                                                                         __________________________
                                              16                                                       United States District Court Judge
                                              17

                                              18   Respectfully submitted by:
                                              19
                                                   GREENBERG TRAURIG, LLP
                                              20
                                                   /s/ Lauri S. Thompson
                                              21   Mark G. Tratos, Esq.
                                                   Lauri S. Thompson, Esq.
                                              22
                                                   Shauna L. Norton, Esq.
                                              23   3773 Howard Hughes Pkwy.
                                                   Suite 400 North
                                              24   Las Vegas, NV 89169
                                                   Attorneys for Plaintiff
                                              25

                                              26

                                              27

                                              28
                                                                                                Page 3 of 3
                                                   LV 420640111v1
